Name: Commission Implementing Decision (EU) 2016/1251 of 12 July 2016 adopting a multiannual Union programme for the collection, management and use of data in the fisheries and aquaculture sectors for the period 2017-2019 (notified under document C(2016) 4329)
 Type: Decision_IMPL
 Subject Matter: European construction;  fisheries;  economic policy;  information technology and data processing
 Date Published: 2016-08-01

 1.8.2016 EN Official Journal of the European Union L 207/113 COMMISSION IMPLEMENTING DECISION (EU) 2016/1251 of 12 July 2016 adopting a multiannual Union programme for the collection, management and use of data in the fisheries and aquaculture sectors for the period 2017-2019 (notified under document C(2016) 4329) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 199/2008 of 25 February 2008 concerning the establishment of a Community framework for the collection, management and use of data in the fisheries sector and support for scientific advice regarding the common fisheries policy (1), and in particular Article 3 thereof, Whereas: (1) Pursuant to Article 3 of Regulation (EC) No 199/2008, a multiannual Union programme for the collection, management and use of data in the fisheries sector is to be adopted for a period of three years for the purpose of ensuring uniform application of the obligation to collect and manage data. (2) The current multiannual Union programme is based on the multiannual programme for the period 2011-2013, that was prolonged by Commission Implementing Decision C(2013)5243 in order to bridge the period between the adoption of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (2) and 31 December 2016. It is therefore necessary to establish a multiannual Union programme for a three-year period starting 1 January 2017. (3) Pursuant to Article 25 of Regulation (EU) No 1380/2013, the Member States shall collect biological, environmental, technical and socioeconomic data necessary for fisheries management. The multiannual Union programme is necessary for Member States to specify and plan their data collection activities in their national work plans. In accordance with Article 21 of Regulation (EU) No 508/2014 of the European Parliament and of the Council (3) these national work plans have to be submitted to the Commission by 31 October preceding the year from which the work plan is to apply. (4) The multiannual Union programme should define data collection requirements in accordance with Article 1 of Regulation (EC) No 199/2008. It should contain the elements needed for the implementation of the common fisheries policy in as far as they are not already required under other legislative frameworks. (5) In order to achieve the objectives of the reformed common fisheries policy set out in Article 2 of Regulation (EU) No 1380/2013, it is necessary to update the Union data requirements for sound scientific advice for the period starting from 1 January 2017. (6) Moreover, new international obligations and commitments imposed upon Member States and the Union by multilateral and bilateral agreements with regard to fisheries require incorporation of certain requirements concerning data collection into the multiannual Union programme, in particular those stemming from Sustainable Fisheries Partnership Agreements (SFPAs). (7) Evaluation of the current framework for the collection, management and use of data in the fisheries sector and subsequent stakeholder consultations have indicated that the multiannual Union programme should focus on what data are required from Member States, rather than on the methods to collect them. Methodological requirements shall be described in Member States' work plans to be approved by the Commission, following close cooperation between Member States at the level of marine regions. (8) The Union programme for the period 2017-2019 should therefore take account of all these elements and of the objectives of Regulation (EU) No 1380/2013, in particular Articles 2 and 25 thereof, to the extent possible within the current legal framework provided by Regulation (EC) No 199/2008. Where new data requirements go beyond the current legislative framework, they should be optional. Once a new legal framework amending Regulation (EC) No 199/2008 will enter into force, the Commission may amend the multiannual Union programme, if necessary, to reflect any new data collection requirements. (9) The Commission has taken account of the recommendations resulting from consultation with the Regional Coordination Meetings referred to in Article 5 of Regulation (EC) No 199/2008 and the Scientific, Technical and Economic Committee for Fisheries (STECF). Other appropriate consultative scientific bodies such as the International Council for the Exploration of the Seas (ICES) have also been consulted, as well as representatives of Member States gathered in dedicated expert groups. (10) For reasons of legal certainty, Implementing Decision C(2013)5243 should be repealed. (11) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 The multiannual Union programme for the collection, management and use of data in the fisheries sector for the period 2017-2019, as referred to in Article 3 of Regulation (EC) No 199/2008, is set out in the Annex to this Decision. Article 2 Implementing Decision C(2013)5243 is repealed with effect from 1 January 2017. Article 3 This Decision is addressed to the Member States. Done at Brussels, 12 July 2016. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 60, 5.3.2008, p. 1. (2) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (3) Regulation (EU) No 508/2014 of the European Parliament and of the Council of 15 May 2014 on the European Maritime and Fisheries Fund and repealing Council Regulations (EC) No 2328/2003, (EC) No 861/2006, (EC) No 1198/2006 and (EC) No 791/2007 and Regulation (EU) No 1255/2011 of the European Parliament and of the Council (OJ L 149, 20.5.2014, p. 1). ANNEX CHAPTER I Definitions For the purpose of this Annex, definitions in Council Regulation (EC) No 1224/2009 (1), Commission Implementing Regulation (EU) No 404/2011 (2), and Regulation (EU) No 1380/2013 of the European Parliament and of the Council (3) shall apply. In addition, the following definitions shall also apply: (1) Active vessels : vessels that have been engaged in any fishing operation (one day or more) during a calendar year. A vessel that has not been engaged in fishing operations during a year is considered inactive. (2) Anadromous species : living aquatic resources with lifecycle starting by hatching in freshwater, migrating to saltwater, returning and finally spawning in freshwater. (3) Catadromous species : living aquatic resources with lifecycle starting by hatching in saltwater, migrating to freshwater, returning and finally spawning in saltwater. (4) Catch fraction : a part of the total catch, such as the part of the catch landed above the minimum conservation reference size, the part landed below the minimum conservation reference size, the part discarded below the minimum conservation reference size, de minimis discards or discards. (5) Days at sea : any continuous period of 24 hours (or part thereof) during which a vessel is present within an area and absent from port. (6) Fishing days : any calendar day at sea in which a fishing operation takes place, without prejudice to the international obligations of the Union and its Member States. One fishing trip can contribute to both the sum of the fishing days for passive gears and the sum of the fishing days for active gears on that trip. (7) Fishing ground : (group of) geographical units where fishing takes place. These units shall be agreed at marine region level on the basis of existing areas defined by regional fisheries management organisations or scientific bodies. (8) Fleet segment : group of vessels with the same length class (LOA, length overall) and predominant fishing gear during the year. (9) Metier : a group of fishing operations targeting a similar (assemblage of) species, using similar gear (4), during the same period of the year and/or within the same area and which are characterised by a similar exploitation pattern. (10) Research surveys at sea : trips carried out on a research vessel, or a vessel dedicated to scientific research for stock and ecosystem monitoring, and designated for this task by the body in charge of the implementation of the national work plan established in accordance with Article 21 of Regulation (EU) No 508/2014. CHAPTER II Data collection methods Data collection methods and quality shall be appropriate for the intended purposes defined in Article 25 of Regulation (EU) No 1380/2013 and shall follow the best practices and relevant methodologies advised by the relevant scientific bodies. To this end, the methods and the result of the application of the methods shall be examined at regular intervals by independent scientific bodies in order to verify their appropriateness with respect to the management of the common fisheries policy. CHAPTER III Data requirements 1. Data sets 1.1. Member States shall establish, as part of the work plans drawn up in accordance with Article 21 of Regulation (EU) No 508/2014, the data to be collected amongst the following sets as specified in points 2 to 7 of this Chapter: (a) biological data, by catch fraction, on stocks caught by Union commercial fisheries in Union and outside Union waters and by recreational fisheries in Union waters; (b) data to assess the impact of Union fisheries on the marine ecosystem in Union waters and outside Union waters; (c) detailed data on the activity of Union fishing vessels in Union waters and outside Union waters as reported under Regulation (EC) No 1224/2009; (d) social and economic data on fisheries (5); (e) social, economic and environmental data on aquaculture; 1.2. The data to be collected shall be established in accordance with Articles 3, 4 and 5 of Regulation (EC) No 199/2008 and taking into account the thresholds set out in Chapter V of this Annex. 1.3. Data shall be collected to enable valid estimates to be derived for the type of fisheries, temporal periods and areas based on end-user needs agreed at marine region level. The frequency of data collection is to be coordinated at marine region level, unless stated otherwise in this Annex and corresponding tables. 2. Biological data on stocks caught by Union commercial fisheries in Union and outside Union waters and by recreational fisheries in Union waters. Those data shall consist of the following: (a) Catch quantities by species and biological data from individual specimens enabling the estimation of: (i) For commercial fisheries, volume and length frequency of all catch fractions (including discards and unwanted catches) for the stocks listed in Tables 1A, 1B and 1C, reported at the aggregation level 6 as set out in Table 2. The temporal resolution shall be coordinated at marine region level based on end-user needs; (ii) For commercial fisheries, mean-weight and age distribution of catches of the stocks listed in Table 1A, 1B and 1C. The selection of stocks from which these variables have to be collected and the temporal resolution shall be coordinated at marine region level based on end-user needs; (iii) For commercial fisheries, sex-ratio, maturity and fecundity data for stocks listed in Tables 1A, 1B and 1C of catches at frequencies needed for scientific advice. The selection of stocks from which these variables have to be collected and the temporal resolution shall be coordinated at marine region level based on end-user needs; (iv) For recreational fisheries, annual volume (numbers and weights or length) of catches and releases for the species listed in Table 3 and/or the species identified at marine region level as needed for fisheries management purposes End-user needs for age or other biological data as specified in paragraphs (i)-(iii) shall be evaluated for recreational fisheries at marine region level. (b) In addition to data collected under point (a), data on anadromous and catadromous species listed in Table 1E caught by commercial fisheries during the freshwater part of their lifecycle, irrespective of the way these fisheries are undertaken, as follows: (i) stock-related variables (for individual specimens, on age, length, weight, sex, maturity and fecundity, by life stage, but further specified on a species and regional basis); and (ii) annual catch quantities by age class or life stage. (c) In addition: as regards eel, information (e.g. data, estimates, relative trends, etc.) collected annually in at least one river basin per eel management unit on: (i) the abundance of recruits; (ii) the abundance of the standing stock (yellow eel); and (iii) the number or weight and sex ratio of emigrating silver eels; and as regards all wild salmon: information collected annually  unless agreed otherwise at regional level  on the abundance of smolt and parr and number of ascending individuals. The designation of rivers to be monitored for eel and salmon shall be defined at regional level. The selection of stocks from which these variables have to be collected shall be coordinated at regional level based on end-user needs. 3. Data to assess the impact of Union fisheries on marine ecosystems in Union waters and outside Union waters Those data shall consist of the following: (a) For all types of fisheries, incidental by-catch of all birds, mammals and reptiles and fish protected under Union legislation and international agreements, including the species listed in Table 1D, including absence in the catch, during scientific observer trips on fishing ships or by the fishers themselves through logbooks. Where data collected during observer trips are not considered to provide sufficient data on incidental by-catch for end-user needs, other methodologies, shall be implemented by Member States. The selection of these methodologies shall be coordinated at marine region level and be based on end-user needs. (b) Data to assist in the assessment of the impact of fisheries in Union waters and outside Union waters on marine habitats. The variables used for assessing the impact of fisheries on marine habitat shall be those recorded under Regulation (EC) No 1224/2009. Data shall be disaggregated at fishing activity level 3 (6), unless a lower level of aggregation is required at regional level, in particular in the case of marine protected areas. When data recorded under Regulation (EC) No 1224/2009 are not at the correct resolution or are not of sufficient quality or coverage for the intended scientific use, they shall be collected in an alternative way by using appropriate sampling methods. Data as recorded under Regulation (EC) No 1224/2009 are to be made available at the appropriate level of aggregation to the national institutions implementing the work plans. (c) Data for estimating the level of fishing and the impact of fishing activities on marine biological resources and on marine ecosystems, such as effects on non-commercial species, predator-prey relationships and natural mortality of fish species in each marine region. These data shall be first assessed within pilot studies. Based on the outcomes of these pilot studies, Member States shall determine future data collection specific for each marine region, coordinated at marine region level and based on end-user needs. 4. Detailed data on the activity of Union fishing vessels (7) in Union waters and outside Union waters as recorded under Regulation (EC) No 1224/2009. Data to assess the activity of Union fishing vessels in Union waters and outside Union waters consist of the variables as indicated in Table 4. Data as recorded, reported and transmitted under Regulation (EC) No 1224/2009 are to be made available in the form of primary data to the national institutions implementing the work plans. When these data are not to be collected under Regulation (EC) No 1224/2009 or when data collected under Regulation (EC) No 1224/2009 are not at the correct resolution or are not of sufficient quality or coverage for the intended scientific use, they shall be collected in an alternative way by using appropriate sampling methods. These methods shall allow for the estimation of variables listed in Table 4 at the lowest relevant geographic level by fleet segment (Table 5a) and metier level 6 (Table 2). 5. Social and economic data on fisheries to enable the assessment of the social and economic performance of the Union fisheries sector. Those data shall consist of the following: (a) Economic variables as indicated in Table 5A according to the sector segmentation of Table 5B and according to the supraregions as defined in Table 5C. The population shall be all active and inactive vessels registered in the Union Fishing Fleet Register as defined in Commission Regulation (EC) No 26/2004 (8) on 31 December of the reporting year and vessels that do not appear on the Register at that date but have fished at least one day during the reporting year For inactive vessels only capital value and capital cost shall be collected. In cases where there is a risk of natural persons and/or legal entities being identified clustering may be applied to report economic variables in order to ensure statistical confidentiality. Clustering may also be used if necessary to design a statistically sound sampling plan. Such a clustering scheme shall be consistent over time. Economic data shall be collected on an annual basis. (b) Social variables as indicated in Table 6. Social data shall be collected every three years starting in 2018. Data on employment by education level and employment by nationality may be collected on the basis of pilot studies. 6. Social, economic and environmental data on marine aquaculture, and optionally on freshwater aquaculture, to enable the assessment of the social, economic and environmental performance of the Union aquaculture sector. Those data shall consist of the following: (a) Economic variables as indicated in Table 7 according to the sector segmentation set out in Table 9. The population shall be all enterprises whose primary activity is defined according to the European classification of economic activities NACE (9) codes 03.21 and 03.22 and who operate for profit. Economic data shall be collected on an annual basis. (b) Social variables as indicated in Table 6. Social data shall be collected every three years starting in 2018. Data on employment by education level and employment by nationality may be collected on the basis of pilot studies. (c) Environmental data on aquaculture as indicated in Table 8 to enable the assessment of aspects of its environmental performance. Environmental data may be collected on the basis of pilot studies and extrapolated to indicate totals relevant to the total volume of fish produced in the Member State. Environmental data shall be collected every two years. CHAPTER IV Research surveys at sea 1. At least all research surveys at sea listed in Table 10 shall be carried out, unless a review of surveys leads to the conclusion that a survey is no longer appropriate for informing stock assessment and fisheries management. Based on the same scientific review criteria, new surveys can be added to this table. 2. Member States shall set out, as part of the work plans defined in Article 21 of Regulation (EU) No 508/2014, the research surveys at sea to be carried out and shall be responsible for these surveys. 3. Member States' respective contribution to international research surveys shall be coordinated within the same marine region. 4. Member States shall guarantee within their national work plans continuity with previous survey designs. CHAPTER V Thresholds 1. This Chapter shall apply to Union fisheries. 2. No biological data need to be collected if, for a certain fish stock or species: (a) a Member State's share of the related total allowable catch (TAC) is less than 10 % of the total of the Union; or (b) in case no TAC is fixed, the total landings of a Member State of a stock or species are less than 10 % of the average total EU landings in the previous 3 years; or (c) the total annual landings of a Member State of a species is less than 200 tonnes. For species with a specific management need, a lower threshold may be defined at marine region level. When the sum of the relevant quotas of several Member States, whose share of a TAC is less than 10 %, is higher than 25 % of the share of the TAC for a certain stock, the 10 % threshold referred to under (a) shall not apply and Member States shall ensure task-sharing at regional level in order to ensure that the stock is covered by sampling in concordance with end-user needs. No threshold shall apply to large pelagic species and anadromous and catadromous species. 3. Without prejudice to more specific provisions relating to international obligations under RFMOs, no biological data need to be collected if, for a certain internationally exploited fish stock other than stocks of large pelagic or highly migratory species, the Union's share is less than 10 %. 4. Member States shall provide catch estimates from existing recreational fishery surveys, including those carried out under the data collection framework or from an additional pilot study, within two years from the date on which this Decision takes effect. These surveys shall allow assessment of the share of catches from recreational fisheries in relation to commercial catches for all species in a marine region for which recreational catch estimates are required under this multiannual Union programme. The subsequent design and extent of national surveys of recreational fisheries, including any thresholds for data collection, shall be coordinated at marine region level and shall be based on end-user needs. No threshold shall apply to recreational catches of fish stocks which are subject to recovery or multiannual management plans such as those applying to large pelagic species and highly migratory species. 5. No social and economic data on aquaculture need to be collected if the total production of the Member State is less than 1 % of the total Union production volume and value. No data need to be collected on aquaculture for species accounting for less than 10 % of the Member State's aquaculture production by volume and value. Additionally, Member States with a total production of less than 2,5 % of the total Union aquaculture production volume and value may define a simplified methodology such as pilot studies with a view to extrapolate the data required for species accounting for more than 10 % of the Member States' aquaculture production by volume and value. The reference data shall be the Member States' latest submission under Regulation (EC) No 762/2008 of the European Parliament and of the Council (10) and the corresponding data published by Eurostat. 6. No environmental data on aquaculture need to be collected where the total aquaculture production of the Member State is less than 2,5 % of the total Union aquaculture production volume and value. The reference data shall be the Member States' latest submission under Regulation (EC) No 762/2008 of the European Parliament and of the Council, and corresponding data published by Eurostat. 7. A Member State's participation (physical or financial) in research surveys at sea listed in Table 10 is not mandatory when its share of a Union TAC of the survey target species is below a threshold of 3 %. Where no TAC is set, a Member State's participation (physical or financial) in research surveys at sea is not mandatory when its share of the total Union landings of the preceding 3 years of a stock or species is below a threshold of 3 %. Thresholds for multispecies and ecosystem surveys may be defined at marine region level. 8. Notwithstanding points 2 to 7, within the same marine region, Member States may agree on alternative thresholds. BIOLOGICAL DATA Table 1A Stocks in Union waters Species (common name) Species (scientific name) Area (ICES (11), IBSFC (12) or FAO (13) area code) where the stock is located/stock code East Arctic, Norwegian Sea and Barents Sea European eel Anguilla anguilla I, II Tusk Brosme brosme I, II Atlanto-Scandian herring Clupea harengus I, II, Cod Gadus morhua I, II Capelin Mallotus villosus I, II Haddock Melanogrammus aeglefinus I, II Blue whiting Micromesistius poutassou I-II Northern shrimp Pandalus borealis I, II Saithe Pollachius virens I, II Greenland halibut Reinhardtius hippoglossoides I, II Salmon Salmo salar I, II Mackerel Scomber scombrus II, Golden redfish Sebastes marinus. I, II Deep sea redfish Sebastes mentella. I, II Horse mackerel Trachurus trachurus IIa, Skagerrak and Kattegat Sand eel Ammodytidae IIIa European eel Anguilla anguilla IIIa Herring Clupea harengus IIIa/22-24, IIIa Roundnose grenadier Coryphaenoides rupestris IIIa Grey gurnard Eutrigla gurnardus IIIa Red gurnard Aspitrigla cuculus IIIa, Cod Gadus morhua IIIaN Cod Gadus morhua IIIaS Witch flounder Glyptocephalus cynoglossus IIIa Dab Limanda limanda IIIa Haddock Melanogrammus aeglefinus IIIa Whiting Merlangius merlangus IIIa Hake Merluccius merluccius IIIa, Blue whiting Micromesistius poutassou IIIa Norway lobster Nephrops norvegicus Functional unit Northern shrimp Pandalus borealis IIIa Plaice Pleuronectes platessa IIIa Saithe Pollachius virens IIIa Salmon Salmo salar IIIa Turbot Psetta maxima IIIa Mackerel Scomber scombrus IIIa Brill Scophthalmus rhombus IIIa Sole Solea solea IIIa Sprat Sprattus sprattus IIIa Norway pout Trisopterus esmarki IIIa All commercial sharks, rays & skates (14) Selachii, Rajidae IIIa Baltic Sea  European eel Anguilla anguilla 22-32 Herring Clupea harengus 22-24/25-29, 32/30/31/Gulf of Riga Common whitefish/houting Coregonus lavaretus IIId Vendace Coregonus albula 22-32 Cod Gadus morhua 22-24/25-32 Dab Limanda limanda 22-32 Perch Perca fluviatilis IIId Flounder Platichthys flesus 22-32 Plaice Pleuronectes platessa 22-32 Turbot Psetta maxima 22-32 Salmon Salmo salar 22-31/32 Sea trout Salmo trutta 22-32 Pike-perch Sander lucioperca IIId Brill Scophthalmus rhombus 22-32 Sole Solea solea 22 Sprat Sprattus sprattus 22-32 North Sea and Eastern Channel Sand eel Ammodytidae IV Catfish Anarhichas spp. IV European eel Anguilla anguilla IV, VIId Argentine Argentina spp. IV Grey gurnard Eutrigla gurnardus IV Tusk Brosme brosme IV Herring Clupea harengus IV, VIId Common shrimp Crangon crangon IV, VIId Sea bass Dicentrarchus labrax IV, VIId Grey gurnard Eutrigla gurnardus IV Cod Gadus morhua IV, VIId Witch flounder Glyptocephalus cynoglossus IV Blue-mouth rockfish Helicolenus dactylopterus IV Four-spot megrim Lepidorhombus boscii IV, VIId Megrim Lepidorhombus whiffiagonis IV, VIId Dab Limanda limanda IV, VIId Black-bellied angler Lophius budegassa IV, VIId Anglerfish Lophius piscatorius IV Roughhead grenadier Macrourus berglax IV Haddock Melanogrammus aeglefinus IV Whiting Merlangius merlangus IV, VIId Hake Merluccius merluccius IV VII Blue whiting Micromesistius poutassou IV, VIId Lemon sole Microstomus kitt IV, VIId Blue ling Molva dypterygia IV Ling Molva molva IV Red mullet Mullus barbatus IV, VIId Striped red mullet Mullus surmuletus IV, VIId Norway lobster Nephrops norvegicus all functional units Northern shrimp Pandalus borealis IVa East/IVa/IV Common scallop Pecten maximus VIId Greater forkbeard Phycis blennoides IV Forkbeard Phycis phycis IV Flounder Platichthys flesus IV Plaice Pleuronectes platessa IV Plaice Pleuronectes platessa VIId Saithe Pollachius virens IV Turbot Psetta maxima IV, VIId Greenland halibut Reinhardtius hippoglossoides IV Salmon Salmo salar IV, VIId Mackerel Scomber scombrus IV, VIId Brill Scophthalmus rhombus IV, VIId Redfish Sebastes mentella. IV Sole Solea solea IV Sole Solea solea VIId Sprat Sprattus sprattus IV/VIId Horse mackerel Trachurus trachurus IV, VIId Tub gurnard Trigla lucerna IV Norway pout Trisopterus esmarki IV John Dory Zeus faber IV, VIId All commercial sharks, rays & skates (14) Selachii, Rajidae IV, VIId North-East Atlantic and Western Channel Smoothhead Alepocephalus bairdii VI, XII Sand eel Ammodytidae VIa Boarfish Capros aper V, VI,VII Scallop Pecten maximus IV, VI, VII Queen scallop Aequipecten opercularis VII Spider crab Maja squinado V, VI,VII European eel Anguilla anguilla all areas Scabbardfish Aphanopus spp. all areas Argentine Argentina spp. all areas Meagre Argyrosomus regius all areas Red gurnard Aspitrigla cuculus all areas Alfonsinos Beryx spp. all areas, excluding X and IXa Alfonsinos Beryx spp. IXa and X Edible crab Cancer pagurus all areas Herring Clupea harengus VIa/VIaN/ VIa S, VIIbc/VIIa/VIIj Conger Conger conger all areas, excluding X Conger Conger conger X Roundnose grenadier Coryphaenoides rupestris all areas Kitefin shark Dalatias licha All areas Common stingray Dasyatis pastinaca VII, VIII Birdbeak dogfish Deania calcea V, VI, VII, IX, X, XII Sea bass Dicentrarchus labrax all areas, excluding IX Sea bass Dicentrarchus labrax IX Wedge sole Dicologlossa cuneata VIIIc, IX Anchovy Engraulis encrasicolus IXa (only CÃ ¡diz) Anchovy Engraulis encrasicolus VIII Velvet belly Etmopterus spinax VI, VII, VIII Grey gurnard Eutrigla gurnardus VIId,e Cod Gadus morhua Va/Vb/VIa/VIb/VIIa/VIIe-k Witch Glyptocephalus cynoglossus VI, VII Bluemouth rockfish Helicolenus dactylopterus all areas Lobster Homarus gammarus all areas Orange roughy Hoplostethus atlanticus all areas Silver scabbardfish Lepidopus caudatus IXa Four-spot megrim Lepidorhombus boscii VIIIc, IXa Megrim Lepidorhombus whiffiagonis VI/VII, VIIIabd/VIIIc, IXa Dab Limanda limanda VIIe/VIIa,f-h Common squid Loligo vulgaris all areas, excluding VIIIc, IXa Common squid Loligo vulgaris VIIIc, IXa Black-bellied angler Lophius budegassa IV, VI/VIIb-k, VIIIabd Black-bellied angler Lophius budegassa VIIIc, IXa Anglerfish Lophius piscatorious IV, VI/VIIb-k, VIIIabd Anglerfish Lophius piscatorious VIIIc, IXa Capelin Mallotus villosus XIV Haddock Melanogrammus aeglefinus Va/Vb Haddock Melanogrammus aeglefinus VIa/VIb/VIIa/VIIb-k Whiting Merlangius merlangus VIII/IX, X Whiting Merlangius merlangus Vb/VIa/VIb/VIIa/VIIe-k Hake Merluccius merluccius IIIa, IV, VI, VII, VIIIab/VIIIc, IXa Wedge sole Microchirus variegatus all areas Blue whiting Micromesistius poutassou I-IX, XII, XIV Lemon sole Microstomus kitt all areas Blue ling Molva dypterygia all areas, excluding X Spanish ling Molva macrophthalma X Ling Molva molva all areas Striped red mullet Mullus surmuletus all areas Starry smooth-hound Mustelus asterias VI, VII, VIII, IX Smooth-hound Mustelus mustelus VI, VII, VIII, IX Blackspotted smooth-hound Mustelus punctulatus VI, VII, VIII, IX Norway lobster Nephrops norvegicus VI Fuctional unit Norway lobster Nephrops norvegicus VII Functional unit Norway lobster Nephrops norvegicus VIII, IX Functional unit Common octopus Octopus vulgaris all areas, excluding VIIIc, IXa Common octopus Octopus vulgaris VIIIc, IXa Blackspot sea bream Pagellus bogaraveo IXa, X Pandalid shrimps Pandalus spp. all areas Deepwater rose shrimp Parapenaeus longirostris IXa Greater forkbeard Phycis blennoides all areas Forkbeard Phycis phycis all areas Plaice Pleuronectes platessa VIIa/VIIe/VIIfg Plaice Pleuronectes platessa VIIbc/VIIh-k/VIII, IX, X Pollack Pollachius pollachius all areas except IX, X Pollack Pollachius pollachius IX, X Saithe Pollachius virens Va/Vb/IV, IIIa, VI Saithe Pollachius virens VII, VIII Wreckfish Polyprion americanus X Turbot Psetta maxima all areas Greenland halibut Reinhardtius hippoglossoides V, XIV/VI Atlantic halibut Hippoglossus hippoglossus V, XIV Salmon Salmo salar all areas Sardine Sardina pilchardus VIIIabd/VIIIc, IXa Spanish mackerel Scomber colias VIII, IX, X Mackerel Scomber scombrus II, IIIa, IV, V, VI, VII, VIII, IX Brill Scophthalmus rhombus all areas Golden redfish Sebastes marinus ICES sub-areas V, VI, XII, XIV & NAFO SA 2 + (Div. 1F + 3K). Deep sea redfish Sebastes mentella ICES sub-areas V, VI, XII, XIV & NAFO SA 2 + (Div. 1F + 3K) Cuttlefish Sepia officinalis all areas Sole Solea solea VIIa/VIIfg Sole Solea solea VIIbc/VIIhjk/IXa/VIIIc Sole Solea solea VIIe Sole Solea solea VIIIab Sea breams (in plural) Sparidae all areas Mediterranean horse mackerel Trachurus mediterraneus VIII, IX Blue jack mackerel Trachurus picturatus VIII, IX, X Horse mackerel Trachurus trachurus IIa, IVa, Vb, VIa, VIIa-c, e-k, VIIIabde/X Horse mackerel Trachurus trachurus VIIIc, IXa Pouting Trisopterus spp. all areas John Dory Zeus faber all areas All commercial sharks, rays & skates (14) Selachii, Rajidae IV, VIId Mediterranean Sea and Black Sea European eel Anguilla anguilla all areas in the Med Giant red shrimp Aristeomorpha foliacea all areas in the Med Red shrimp Aristeus antennatus all areas in the Med Bogue Boops boops 1.3, 2.1, 2.2, 3.1, 3.2 Dolphinfish Coryphaena equiselis all areas in the Med Dolphinfish Coryphaena hippurus all areas in the Med Sea bass Dicentrarchus labrax all areas in the Med Horned/curled octopus Eledone cirrhosa 1.1, 1.3, 2.1, 2.2, 3.1 Musky octopus Eledone moschata 1.3, 2.1, 2.2, 3.1 Anchovy Engraulis encrasicolus all areas in the Med Anchovy Engraulis encrasicolus Black Sea GSA 29 Grey gurnard Eutrigla gurnardus 2.2, 3.1 Squid Illex spp., Todarodes spp. all areas in the Med Billfish Istiophoridae all areas in the Med Common squid Loligo vulgaris all areas in the Med Black-bellied angler Lophius budegassa 1.1, 1.2, 1.3, 2.2, 3.1 Anglerfish Lophius piscatorius 1.1, 1.2, 1.3, 2.2, 3.1 Whiting Merlangius merlangus Black Sea GSA 29 Hake Merluccius merluccius all areas in the Med Blue whiting Micromesistius poutassou 1.1, 3.1 Grey mullets Mugilidae 1.3, 2.1, 2.2, 3.1 Red mullet Mullus barbatus all areas in the Med Red mullet Mullus barbatus Black Sea GSA 29 Striped red mullet Mullus surmuletus all areas in the Med Common octopus Octopus vulgaris all areas in the Med Norway lobster Nephrops norvegicus all areas in the Med Pandora Pagellus erythrinus all areas in the Med Deepwater rose shrimp Parapenaeus longirostris all areas in the Med Caramote prawn Penaeus kerathurus 3.1 Turbot Psetta maxima Black Sea GSA 29 Sardine Sardina pilchardus all areas in the Med Mackerel Scomber spp. all areas in the Med Cuttlefish Sepia officinalis all areas in the Med Sole Solea vulgaris 1.2, 2.1, 3.1 Gilthead sea bream Sparus aurata 1.2, 3.1 Picarels Spicara smaris 2.1, 3.1, 3.2 Sprat Sprattus sprattus Black Sea GSA 29 Mantis shrimp Squilla mantis 1.3, 2.1, 2.2 Mediterranean horse mackerel Trachurus mediterraneus All areas in the Med Mediterranean horse mackerel Trachurus mediterraneus Black Sea GSA 29 Horse mackerel Trachurus trachurus all areas in the Med Horse mackerel Trachurus trachurus Black Sea GSA 29 Tub gurnard Trigla lucerna 1.3, 2.2, 3.1 Clam Veneridae 2.1, 2.2 Transparent gobid Aphia minuta GSA 9,10,16 and 19 Sand smelt Atherina spp. GSA 9,10,16 and 19 Poor cod Trisopterus minutus All regions All commercial sharks, rays & skates (14) Selachii, Rajidae All regions BIOLOGICAL DATA Table 1B Stocks of outermost regions of the Union Species (common name) Species (scientific name) French Guyana Red snapper Lutjanus purpureus Prawns Farfantepenaeus subtilis Acoupa weakfish Cynoscion acoupa Smalltooth weakfish Cynoscion steindachneri Green weakfish Cynoscion virescens Sea catfishes Ariidae Tripletail Lobotes surinamensis Torroto grunt Genyatremus luteus Snooks Centropomus spp. Groupers Serranidae Mullets Mugil spp. Guadeloupe and Martinique Snappers Lutjanidae Grunters Haemulidae Groupers Serranidae Lion fish Pterois volitans Tuna-like fish Scombridae Blue marlin Makaira nigricans Dolphinfish Coryphaena hippurus RÃ ©union and Mayotte Snappers Lutjanidae Groupers Serranidae Tuna-like fish Scombridae Swordfish Xiphias gladius Other bill fishes Istiophoridae Dolphinfish Coryphaena hippurus Bigeye scad Selar crumenophthalmus Azores, Madeira and Canary Islands Atlantic chub mackerel Scomber colias Sardinella Sardinella maderensis Horse mackerel Trachurus spp. Sardine Sardina pilchardus Parrotfish Sparisoma cretense Limpets Patellidae BIOLOGICAL DATA Table 1C Stocks in marine regions under regional fisheries management organisations (RFMOS) and Sustainable Fishing Partnership Agreements (SFPAS) IATTC (Inter-American Tropical Tuna Commission) SPECIES When designing sampling plans aiming at collecting biological information as laid down in Chapter III of this Annex, stock boundaries, as fixed by the competent RFMOs or regional fisheries organisations (RFOs), shall be taken into account and appropriate sampling effort shall be allocated to each stock. Frequency of collection of biological variables Scientific name Common name Geographical Area Priority The data collection is annual and the updating/processing of the data must be done timely to fit the schedule of the stock assessments. Thunnus albacares Yellowfin tuna East Pacific Ocean High Thunnus obesus Bigeye tuna East Pacific Ocean High Katsuwonus pelamis Skipjack tuna East Pacific Ocean High Thunnus alalunga Albacore tuna East Pacific Ocean High Thunnus orientalis Pacific bluefin tuna East Pacific Ocean High Xiphias gladius Swordfish East Pacific Ocean High Makaira nigricans (or mazara) Blue marlin East Pacific Ocean High Makaira indica Black marlin East Pacific Ocean High Tetrapturus audax Striped marlin East Pacific Ocean High ICCAT (The International Commission for the Conservation of Atlantic Tunas) SPECIES When designing sampling plans aiming at collecting biological information as laid down in Chapter III of this Annex, stock boundaries, as fixed by the competent RFMOs or RFOs, shall be taken into account and appropriate sampling effort shall be allocated to each stock. Frequency of collection of biological variables Scientific name Common name Geographical Area Priority The data collection is annual and the updating/processing of the data must be done timely to fit the schedule of the stock assessments. Thunnus albacares Yellowfin tuna Atlantic Ocean and adjacent seas High Thunnus obesus Bigeye tuna Atlantic Ocean and adjacent seas High Katsuwonus pelamis Skipjack tuna Atlantic Ocean and adjacent seas High Thunnus alalunga Albacore tuna Atlantic Ocean and adjacent seas High Thunnus thynnus Bluefin tuna Atlantic Ocean and adjacent seas High Xiphias gladius Swordfish Atlantic Ocean and adjacent seas High Makaira nigricans (or mazara) Blue marlin Atlantic Ocean and adjacent seas High Istiophorus albicans Sailfish Atlantic Ocean and adjacent seas High Tetrapturus albidus White marlin Atlantic Ocean and adjacent seas High Prionace glauca Blue shark Atlantic Ocean and adjacent seas High Auxis rochei Bullet tuna Atlantic Ocean and adjacent seas High Sarda sarda Atlantic bonito Atlantic Ocean and adjacent seas High Euthynnus alleteratus Atlantic back skipjack Atlantic Ocean and adjacent seas Medium Thunnus atlanticus Blackfin tuna Atlantic Ocean and adjacent seas Medium Orcynopsis unicolor Plain bonito Atlantic Ocean and adjacent seas Medium Scomberomorus brasiliensis Serra Spanish mackerel Atlantic Ocean and adjacent seas Medium Scomberomorus regalis Cero Atlantic Ocean and adjacent seas Medium Auxis thazard Frigate tuna Atlantic Ocean and adjacent seas Medium Scomberomorus cavalla King mackerel Atlantic Ocean and adjacent seas Medium Scomberomorus tritor West African Spanish mackerel Atlantic Ocean and adjacent seas Medium Scomberomorus maculatus Atlantic Spanish mackerel Atlantic Ocean and adjacent seas Medium Acanthocybium solandri Wahoo Atlantic Ocean and adjacent seas Medium Coryphaena hippurus Dolphinfish Atlantic Ocean and adjacent seas Medium NAFO (North Atlantic Fisheries Organisation) SPECIES When designing sampling plans aiming at collecting biological information as laid down in Chapter III of this Annex, stock boundaries, as fixed by the competent RFMOs or RFOs, shall be taken into account and appropriate sampling effort shall be allocated to each stock. Frequency of collection of biological variables Scientific name Common name Stocks as defined by the RFMO Priority The data collection is annual and the updating/processing of the data must be done timely to fit the schedule of the stock assessments. Gadus morhua Cod NAFO 2J 3KL Low Gadus morhua Cod NAFO 3M High Gadus morhua Cod NAFO 3NO High Gadus morhua Cod NAFO 3Ps High Gadus morhua Cod NAFO SA1 High Glyptocephalus cynoglossus Witch flounder NAFO 3NO High Glyptocephalus cynoglossus Witch flounder NAFO 2J3KL Low Hippoglossoides platessoides American plaice NAFO 3LNO High Hippoglossoides platessoides American plaice NAFO 3M High Limanda ferruginea Yellowtail flounder NAFO 3LNO Medium Coryphaenoides rupestris Roundnose Grenadier NAFO SA0 + 1 Low Macrourus berglax Roughhead grenadier NAFO SA2 + 3 High Pandalus borealis Northern shrimp NAFO 3LNO High Pandalus borealis Northern shrimp NAFO 3M High Amblyraja radiata Thorny skate NAFO 3LNOPs High Reinhardtius hippoglossoides Greenland halibut NAFO 3KLMNO High Reinhardtius hippoglossoides Greenland halibut NAFO SA1 High Hippoglossus hippoglossus Atlantic halibut NAFO SA1 Low Sebastes mentella Redfish NAFO SA1 High Sebastes spp. Redfish NAFO 3LN High Sebastes spp. Redfish NAFO 3M High Sebastes spp. Redfish NAFO 3O High Urophycis tenuis White hake NAFO 3NO High Mallotus villosus Capelin NAFO 3NO High Beryx sp. Alfonsinos NAFO 6G High Illex illecebrosus Shortfin squid NAFO Subareas 3 + 4 Low Salmo salar Salmon NAFO S1 + ICES Sub-area XIV, NEAF, NASCO High FAO marine area 34  Fisheries Committee for the Eastern Central Atlantic (CECAF) SPECIES When designing sampling plans aiming at collecting biological information as laid down in chapter III of this Annex, stock boundaries, as fixed by the competent RFMOs or RFOs, shall be taken into account and appropriate sampling effort shall be allocated to each stock. Frequency of collection of biological variables Scientific name Common name Geographical Area Priority The data collection is annual and the updating/processing of the data shall be done timely to fit the schedule of the stock assessments. Brachydeuterus spp. Grunt 34.1.3, 34.3.1, 34.3.3-6 high Caranx spp. Jack 34.3.1, 34.3.3-6 high Cynoglossus spp. Tongue sole 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 high Decapterus spp. Scad 34.3.1, 34.3.3-6 high Dentex canariensis Canary dentex 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 medium Dentex congoensis Congo dentex 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 medium Dentex macrophthalmus Large-eye dentex 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 high Dentex maroccanus Morocco dentex 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 medium Dentex spp. Dentex 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 high Engraulis encrasicolus Anchovy 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 high Epinephelus aeneus White grouper 34.1.3, 34.3.1, 34.3.3-6 high Ethmalosa fimbriata Bonga shad 34.3.1, 34.3.3-6 high Farfantepenaeus notialis Southern pink shrimp 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 high Galeoides decadactylus Lesser African threadfin 34.1.3, 34.3.1, 34.3.3-6 high The data collection is annual and the updating/processing of the data shall be done timely to fit the schedule of the stock assessments. Loligo vulgaris Common squid 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 high Merluccius polli Benguela hake 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 high Merluccius senegalensis Senegalese hake 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 high Merluccius spp. Other hake 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 medium Octopus vulgaris Common octopus 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 high Pagellus acarne axillary sea bream 34.1.1 high Pagellus bellottii Red pandora 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 high Pagellus bogaraveo Blackspot sea bream 34.1.1 medium Pagellus spp. Pandora 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 high Pagrus caeruleostictus Blue spotted sea bream 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 high Parapenaeus longirostris Deepwater rose shrimp 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 high Pomadasys incisus Bastard grunt 34.1.1 medium Pomadasys spp. Grunt 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 high Pseudotolithus spp. West African croakers 34.1.1 high Sardina pilchardus Sardine 34.1.1, 34.1.3 high Sardinella aurita Round sardinella 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 high Sardinella maderensis Short-body sardinella 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 high The data collection is annual and the updating/processing of the data shall be done timely to fit the schedule of the stock assessments. Scomber japonicus Chub mackerel 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 high Scomber spp. Other Mackerel 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 high Sepia hierredda Cuttlefish 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 high Sepia officinalis Common cuttlefish 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 high Sepia spp. Cuttlefishes 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 medium Sparidae Sea bream 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 high Sparus spp. Sea bream 34.1.1 high Trachurus trachurus Atlantic horse mackerel 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 high Trachurus trecae Cunene horse mackerel 34.1.1, 34.1.3, 34.3.1, 34.3.3-6 high Umbrina canariensis Canary drum 34.3.3-6 medium SEAFO (South-East Atlantic Fisheries Organisation) SPECIES When designing sampling plans aiming at collecting biological information as laid down in Chapter III of this Annex, stock boundaries, as fixed by the competent RFMOs or RFOs, shall be taken into account and appropriate sampling effort shall be allocated to each stock. Frequency of collection of biological variables Scientific name Common name Geographical Area Priority The data collection is annual and the updating/processing of the data shall be done timely to fit the schedule of the stock assessments. Dissostichus eleginoides Patagonian toothfish South-East Atlantic High Beryx spp. Alfonsinos South-East Atlantic High Chaceon spp. Red/Golden crabs South-East Atlantic High Pseudopentaceros richardsoni Pelagic armourhead/Southern boarfish South-East Atlantic High Helicolenus spp. Blackbelly rosefishes South-East Atlantic High Hoplostethus atlanticus Orange roughy South-East Atlantic High Trachurus spp. Horse mackerel South-East Atlantic High Scomber spp. Mackerel South-East Atlantic High Polyprion americanus Wreckfish South-East Atlantic Medium Jasus tristani Tristan rock lobster South-East Atlantic Medium Lepidotus caudatus Silver scabbardfish South-East Atlantic Medium Schedophilus ovalis Imperial blackfish South-East Atlantic Low Schedophilus velaini Violet warehou South-East Atlantic Low Allocyttus verucossus Oreo dories South-East Atlantic Low Neocyttus romboidales South-East Atlantic Allocyttus guineensis South-East Atlantic Pseudocyttu smaculatus South-East Atlantic Emmelichthys nitidus Cape bonnetmouth South-East Atlantic Low Ruvettus pretiosus Oilfish South-East Atlantic Low Promethichthys prometheus Roudi escolar South-East Atlantic Low Macrourus spp. Grenadiers South-East Atlantic Low Antimora rostrata Blue antimora South-East Atlantic Low Epigonus spp. Cardinal fish South-East Atlantic Low Merluccius spp. Hake South-East Atlantic Low Notopogon fernandezianus Orange bellowfish South-East Atlantic Low Octopodidae and Loliginidae Octopus and squids South-East Atlantic Low WCPFC (Western and Central Pacific Fisheries Commission) SPECIES When designing sampling plans aiming at collecting biological information as laid down in Chapter III of this Annex, stock boundaries, as fixed by the competent RFMOs or RFOs, shall be taken into account and appropriate sampling effort shall be allocated to each stock. Frequency of collection of biological variables Scientific name Common name Geographical Area Priority The data collection is annual and the updating/processing of the data shall be done timely to fit the schedule of the stock assessments. Thunnus albacares Yellowfin tuna West Central Pacific Ocean High Thunnus obesus Bigeye tuna West Central Pacific Ocean High Katsuwonus pelamis Skipjack tuna West Central Pacific Ocean High Thunnus alalunga Albacore tuna West Central Pacific Ocean High Thunnus orientalis Pacific bluefin tuna West Central Pacific Ocean High Xiphias gladius Swordfish West Central Pacific Ocean High Makaira nigricans (or mazara) Blue marlin West Central Pacific Ocean High Makaira indica Black marlin West Central Pacific Ocean High Tetrapturus audax Striped marlin West Central Pacific Ocean High Acanthocybium solandri Wahoo West Central Pacific Ocean Medium Coryphaena hippurus Dolphinfish West Central Pacific Ocean Medium Elagatis bipinnulata Rainbow runner West Central Pacific Ocean Medium Lepidocybium flavobrunneum Escolar West Central Pacific Ocean Medium Lampris regius Moonfish (opah) West Central Pacific Ocean Medium Mola mola Sunfish West Central Pacific Ocean Medium Istiophorus platypterus Sailfish West Central Pacific Ocean Medium Tetrapturus angustirostris Spearfish West Central Pacific Ocean Medium Ruvettus pretiosus Oilfish West Central Pacific Ocean Medium Prionace glauca Blue shark West Central Pacific Ocean High Carcharhinus longimanus Oceanic whitetip shark West Central Pacific Ocean High Carcharhinus falciformis Silky shark West Central Pacific Ocean High Alopias superciliosus big eye thresher West Central Pacific Ocean High Alopias vulpinus Common thresher West Central Pacific Ocean High Alopias pelagicus Pelagic thresher West Central Pacific Ocean High NB: for WCPF, the following reporting requirements for long liners shall be added: (1) Number of branch lines between floats. The number of branch lines between floats shall be reported for each set. (2) Number of fish caught per set, for the following species: albacore (Thunnus alalunga), bigeye (Thunnus obesus), skipjack (Katsuwonus pelamis), yellowfin (Thunnus albacares), striped marlin (Tetrapturus audax), blue marlin (Makaira mazara), black marlin (Makaira indica) and swordfish (Xiphias gladius), blue shark, silky shark, oceanic whitetip shark, mako sharks, thresher sharks, porbeagle shark (south of 20 ° S, until biological data shows this or another geographic limit to be appropriate), hammerhead sharks (winghead, scalloped, great, and smooth), whale shark, and other species as determined by the Commission. If the total weight or average weight of fish caught per set has been recorded, then the total weight or average weight of fish caught per set, by species, shall also be reported. If the total weight or average weight of fish caught per set has not been recorded, then the total weight or average weight of fish caught per set, by species, shall be estimated and the estimates reported. The total weight or average weight shall refer to whole weights, rather than processed weights. WECAFC (Western Central Atlantic Fishery Commission) SPECIES When designing sampling plans aiming at collecting biological information as laid down in chapter III of this Annex, stock boundaries, as fixed by the competent RFMOs or RFOs, shall be taken into account and appropriate sampling effort shall be allocated to each stock. Frequency of collection of biological variables Scientific name Common name Geographical Area Priority The data collection is annual and the updating/processing of the data shall be done timely to fit the schedule of the stock assessments. Panulirus argus Caribbean spiny lobster West Central Atlantic High Strombus gigas Queen conch West Central Atlantic High Shark-like Selachii, Rajidae Sharks, rays & skates West Central Atlantic High Coryphaena hippurus Dolphin fish West Central Atlantic High Acanthocybium solandri Wahoo West Central Atlantic High Epinephelus guttatus Red hind West Central Atlantic High Lutjanus vivanus Silk snapper West Central Atlantic High Lutjanus buccanella Blackfin snapper West Central Atlantic High Lutjanus campechanus Red snapper West Central Atlantic High Penaeus subtilis Penaeus shrimp French Guiana EEZ High IOTC (Indian Ocean Tuna Commission) SPECIES When designing sampling plans aiming at collecting biological information as laid down in chapter III of this Annex, stock boundaries, as fixed by the competent RFMOs or RFOs, shall be taken into account and appropriate sampling effort shall be allocated to each stock. Frequency of collection of biological variables Scientific name Common name Geographical Area Priority The data collection is annual and the updating/processing of the data shall be done timely to fit the schedule of the stock assessments. Thunnus albacares Yellowfin tuna Indian Ocean Western and Eastern High Thunnus obesus Bigeye tuna Indian Ocean Western and Eastern High Katsuwonus pelamis Skipjack tuna Indian Ocean Western and Eastern High Thunnus alalunga Albacore tuna Indian Ocean Western and Eastern High Xiphias gladius Swordfish Indian Ocean Western and Eastern High Makaira nigricans (or mazara) Blue marlin Indian Ocean Western and Eastern High Makaira indica Black marlin Indian Ocean Western and Eastern High Tetrapturus audax Striped marlin Indian Ocean Western and Eastern High Istiophorus platypterus Indo-Pacific sailfish Indian Ocean Western and Eastern High Auxis rochei Bullet tuna Indian Ocean Western and Eastern Medium Auxis thazard Frigate tuna Indian Ocean Western and Eastern Medium Euthynnus affinis Kawakawa Indian Ocean Western and Eastern Medium Thunnus tonggol Longtail tuna Indian Ocean Western and Eastern Medium Scomberomorus guttatus Indo-Pacific king mackerel Indian Ocean Western and Eastern Medium Scomberomorus commerson Narrow-barred Spanish mackerel Indian Ocean Western and Eastern Medium Prionace glauca Blue shark Indian Ocean Western and Eastern High Alopias superciliosus Bigeye thresher shark Indian Ocean Western and Eastern High Carcharhinus falciformes Silky shark Indian Ocean Western and Eastern High Carcharhinus longimanus Oceanic whitetip shark Indian Ocean Western and Eastern High Alopias pelagicus Pelagic thresher shark Indian Ocean Western and Eastern High Sphyrna lewini Scalloped hammerhead shark Indian Ocean Western and Eastern High Other RFMOs SPECIES When designing sampling plans aiming at collecting biological information as laid down in chapter III Annex, stock boundaries, as fixed by the competent RFMOs or RFOs, shall be taken into account and appropriate sampling effort shall be allocated to each stock. Frequency of collection of biological variables Scientific name Common name Geographical Area Priority The data collection is annual and the updating/processing of the data shall be done timely to fit the schedule of the stock assessments. Trachurus murphyi Jack mackerel SPRFMO Convention Area High Euphausia superba Krill CCAMLR Convention Area High Dissostichus spp. Dissostichus eleginoides and Dissostichus mawsoni) Toothfish CCAMLR Convention Area High Champsocephalus gunnari Mackerel icefish CCAMLR Convention Area Low Resources of fish, molluscs, crustaceans and other sedentary species within the competence area, but excluding: (i) sedentary species subject to the fishery jurisdiction of coastal states pursuant to Article 77(4) of the 1982 UN Convention on the Law of the Sea; and (ii) highly migratory species listed in Annex I of the 1982 UN Convention on the Law of the Sea. SIOFA Convention Area BIOLOGICAL DATA Table 1D Species to be monitored under protection programmes in the Union or under international obligations Common name Scientific name Region/RFMO Legal framework Bony fishes Teleostei Sturgeons Acipenser spp. Mediterranean Sea and Black Sea; Baltic Sea; OSPAR II, IV Annex II of the Barcelona Convention (15), Annex IV of the Black Sea Biodiversity and Landscape Conservation Protocol; OSPAR (16); Helcom (17) Smoothheads (Slickheads) Alepocephalidae All regions Relevant for deep sea fisheries (18) Baird's smoothhead Alepocephalus Bairdii All regions Relevant for deep sea fisheries Risso's smoothhead Alepocephalus rostratus All regions Relevant for deep sea fisheries Pontic shad Alosa immaculata Black Sea Annex IV of the Black Sea Biodiversity and Landscape Conservation Protocol Allis shad Alosa alosa OSPAR II, III, IV OSPAR Common Whitefish/houting Coregonus lavaretus OSPAR II OSPAR Cod Gadus morhua OSPAR II, III; Baltic Sea OSPAR; Helcom Long-snouted seahorse Hippocampus guttulatus (synonym: Hippocampus ramulosus) OSPAR II, III, IV, V OSPAR Short-snouted seahorse Hippocampus hippocampus OSPAR II, III, IV, V OSPAR Black Sea shad Alosa tanaica Black Sea Annex IV of the Black Sea Biodiversity and Landscape Conservation Protocol Blue antimora (Blue hake) Antimora rostrata All regions Relevant for deep sea fisheries Black scabbardfish Aphanopus carbo All regions Relevant for deep sea fisheries Scabbardfish Aphanopus intermedius All regions Relevant for deep sea fisheries Crayfish Astacus spp. Black Sea Annex IV of the Black Sea Biodiversity and Landscape Conservation Protocol Big-scale sand smelt Atherina pontica Black Sea Annex IV of the Black Sea Biodiversity and Landscape Conservation Protocol Garfish Belone belone euxini GÃ ¼nther Black Sea Annex IV of the Black Sea Biodiversity and Landscape Conservation Protocol Alfonsinos Beryx spp. All regions Relevant for deep sea fisheries Brotula Cataetyx laticeps All regions Relevant for deep sea fisheries Vendace Coregonus albula Baltic Sea RCM Baltic recommendation lumpfish Cyclopterus lumpus All regions Relevant for deep sea fisheries Annular seabream Diplodus annularis Mediterranean Sea Council Regulation (EC) No 1967/2006 (19) (min. cons. size) Sharpsnout sea bream Diplodus puntazzo Mediterranean Sea Regulation (EC) No 1967/2006 (min. cons. size) White sea bream Diplodus sargus Mediterranean Sea Regulation (EC) No 1967/2006 (min. cons. size) Two-banded sea bream Diplodus vulgaris Mediterranean Sea Regulation (EC) No 1967/2006 (min. cons. size) Patagonian toothfish Dissostichus eleginoides All regions Relevant for deep sea fisheries Antarctic toothfish Dissostichus mawsoni All regions Relevant for deep sea fisheries Groupers Epinephelus spp. Mediterranean Sea Regulation (EC) No 1967/2006 (min. cons. size) Black cardinalfish Epigonus telescopus All regions Vulnerable species Relevant for deep sea fisheries Gobies Gobiidae Black Sea Annex IV of the Black Sea Biodiversity and Landscape Conservation Protocol Bluemouth (Bluemouth redfish) Helicolenus dactylopterus All regions Relevant for deep sea fisheries Atlantic halibut Hippoglossus hippoglossus All regions Relevant for deep sea fisheries Orange roughy Hoplostethus atlanticus All regions; OSPAR I, V Vulnerable species Relevant for deep sea fisheries Silver roughy (Pink) Hoplosthetus mediterraneus All regions Relevant for deep sea fisheries Silver scabbard fish (Cutless fish) Lepidopus caudatus All regions Relevant for deep sea fisheries Stripped sea bream Lithognathus mormyrus Mediterranean Sea Regulation (EC) No 1967/2006 (min. cons. size) Golden grey mullet Liza aurata Black Sea Annex IV of the Black Sea Biodiversity and Landscape Conservation Protocol Leaping mullet Liza saliens Black Sea Annex IV of the Black Sea Biodiversity and Landscape Conservation Protocol Greater eelpout Lycodes esmarkii All regions Relevant for deep sea fisheries Grenadiers (rattails) other than roundnose grenadier and roughhead grenadier Macrouridae other than Coryphaenoides rupestris and Macrourus berglax All regions Relevant for deep sea fisheries Roughhead grenadier (Rough rattail) Macrourus berglax All regions Relevant for deep sea fisheries Whiting Merlangius merlangus Baltic Sea and Black Sea RCM Baltic recommendation; Annex IV of the Black Sea Biodiversity and Landscape Conservation Protocol European eel Anguilla anguilla OSPAR I, II, III, IV, Baltic sea OSPAR; Helcom Atlantic Salmon *Salmo salar OSPAR I, II, III, IV, Baltic Sea OSPAR; Helcom Bluefin tuna *Thunnus thynnus OSPAR V OSPAR; Helcom Blue ling Molva dypterygia All regions Relevant for deep sea fisheries Common mora Mora moro All regions Relevant for deep sea fisheries Mullet Mugil spp. Black Sea Annex IV of the Black Sea Biodiversity and Landscape Conservation Protocol Black gemfish Nesiarchus nasutus All regions Relevant for deep sea fisheries Snubnosed spiny eel Notocanthus chemnitzii All regions Relevant for deep sea fisheries Smelt Osmerus eperlanus Baltic Sea RCM (Regional Coordination Meeting) Baltic recommendation, Helcom Spanish sea bream Pagellus acarne Mediterranean Sea Regulation (EC) No 1967/2006 (min. cons. size) Blackspot seabream Pagellus bogaraveo Mediterranean Sea Regulation (EC) No 1967/2006 (min. cons. size) Common sea bream Pagrus pagrus Mediterranean Sea Regulation (EC) No 1967/2006 (min. cons. size) Wreckfish Polyprion americanus Mediterranean Sea Regulation (EC) No 1967/2006 (min. cons. size) Wreckfish Polyprion americanus All regions Relevant for deep sea fisheries Bluefish Pomatomus saltatrix Black Sea Annex IV of the Black Sea Biodiversity and Landscape Conservation Protocol Small redfish (Norway redfish) Sebastes viviparus All regions Relevant for deep sea fisheries Beluga Huso huso Black Sea Annex IV of the Black Sea Biodiversity and Landscape Conservation Protocol Spiny (deep sea) scorpionfish Trachyscorpia cristulata All regions Relevant for deep sea fisheries Oceanic sea breams Brama spp. GSA 1.1, 1.2, 1.3 and Black Sea GSA 29 Annex VIII of Council Regulation (EC) No 894/97 (20) Atlantic chub mackerel Scomber colias Gmelin Black sea Annex IV of the Black Sea Biodiversity and Landscape Conservation Protocol Crystal gobid Crystallogobius linearis Black sea National management plans Rabbit fish Chimaera monstrosa Baltic Sea Helcom Allis shad Alosa alosa Baltic Sea Helcom Twaite shad Alosa fallax Baltic Sea Helcom Autumn-spawning herring Clupea harengus subsp. Baltic Sea Helcom Zope Abramis ballerus Baltic Sea Helcom Bleak Alburnus alburnus Baltic Sea Helcom Asp Aspius aspius Baltic Sea Helcom Barbel Barbus barbus Baltic Sea Helcom Gudgeon Gobio gobio Baltic Sea Helcom Ziege Pelecus cultratus Baltic Sea Helcom Eurasian minnow Phoxinus phoxinus Baltic Sea Helcom Vimba Vimba vimba Baltic Sea Helcom Spined loach Cobitis taenia Baltic Sea Helcom Trout Salmo trutta Baltic Sea Helcom Vendace Coregonus albula Baltic Sea Helcom Baltic houting Coregonus balticus Synonym: Coregonus lavaretus, migratory Baltic Sea Helcom Maraena Coregonus maraena Synonym: Coregonus lavaretus, stationary Baltic Sea Helcom Pallas's houting Coregonus pallasii Baltic Sea Helcom Marine smelt Osmerus eperlanomarinus Baltic Sea Helcom Black-bellied angler Lophius budegassa Baltic Sea Helcom Sea stickleback Spinachia spinachia Baltic Sea Helcom Snake pipefish Entelurus aequoreus Baltic Sea Helcom Straightnose pipefish Nerophis ophidion Baltic Sea Helcom Worm pipefish Nerophis lumbriciformis Baltic Sea Helcom Greater pipefish Syngnathus acus Baltic Sea Helcom Broad-nosed pipefish Syngnathus typhle Baltic Sea Helcom Roundnose grenadier Coryphaenoides rupestris Baltic Sea Helcom Haddock Melanogrammus aeglefinus Baltic Sea Helcom Pollack Pollachius pollachius Baltic Sea Helcom Ling Molva molva Baltic Sea Helcom Snakeblenny Lumpenus lampretaeformis Baltic Sea Helcom Ocean perch Sebastes marinus Baltic Sea Helcom Norway redfish Sebastes viviparus Baltic Sea Helcom Miller's thumb Cottus gobio Baltic Sea Helcom Alpine bullhead Cottus poecilopus Baltic Sea Helcom Shorthorn sculpin Myoxocephalus scorpius Baltic Sea Helcom Longspined bullhead Taurulus bubalis Baltic Sea Helcom Fourhorn sculpin Triglopsis quadricornis Baltic Sea Helcom Lumpsucker Cyclopterus lumpus Baltic Sea Helcom Striped seasnail Liparis liparis Baltic Sea Helcom Montagu's seasnail Liparis montagui Baltic Sea Helcom John Dory Zeus faber Baltic Sea Helcom European seabass Dicentrarchus labrax Baltic Sea Helcom Ballan wrasse Labrus bergylta Baltic Sea Helcom Cuckoo wrasse Labrus mixtus Baltic Sea Helcom Corkwring wrasse Symphodus melops Baltic Sea Helcom Greater weever Trachinus draco Baltic Sea Helcom Wolf-fish Anarhichas lupus Baltic Sea Helcom Lesser sandeel Ammodytes marinus Baltic Sea Helcom Small sandeel Ammodytes tobianus Baltic Sea Helcom Painted goby Pomatoschistus pictus Baltic Sea Helcom Bullet tuna Auxis rochei Baltic Sea Helcom Little thunny Euthynnus alleteratus Baltic Sea Helcom Plain bonito Orcynopsis unicolor Baltic Sea Helcom Atlantic mackerel Scomber scombrus Baltic Sea Helcom Atlantic halibut Hippoglossus hippoglossus Baltic Sea Helcom Swordfish Xiphias gladius Baltic Sea Helcom Niger blackfish Centrolophus niger Baltic Sea Helcom Cartilaginous fishes Chondrichthyes Narrow sawfish Anoxypristis cuspidata All oceans RFMOs, High priority Birdbeak dogfish Deania calcea All oceans RFMOs, High priority Smooth lanternshark Etmopterus pusillus All oceans RFMOs, High priority Dwarf sawfish Pristis clavata All oceans RFMOs, High priority Green sawfish Pristis zijsron All oceans RFMOs, High priority Norwegian skate Raja (Dipturus) nidarosiensis All oceans RFMOs, High priority Thornback ray Raja clavata All oceans RFMOs, High priority OSPAR; Helcom Undulate ray Raja undulata All oceans RFMOs, High priority Pelagic thresher Alopias pelagicus All oceans RFMOs, High priority Big eye thresher Alopias superciliosus All oceans RFMOs, High priority Common thresher Alopias vulpinus All oceans RFMOs, High priority; Helcom Starry ray Amblyraja radiata All oceans RFMOs, High priority Iceland catshark Apristurus spp. All oceans RFMOs, High priority, Vulnerable species Relevant for deep sea fisheries Silky shark Carcharhinus falciformis All oceans RFMOs, High priority Galapagos shark Carcharhinus galapagensis All oceans RFMOs, High priority Oceanic whitetip shark Carcharhinus longimanus All oceans RFMOs, High priority Sandbar shark Carcharhinus plumbeus All oceans + Mediterranean and Black Sea RFMOs, High priority, Barcelona Convention Annex II Sand tiger shark Carcharias taurus All oceans + Mediterranean and Black Sea RFMOs, High priority, Barcelona Convention Annex II Great white shark Carcharodon carcharias All oceans RFMOs, High priority Gulper shark Centrophorus granulosus All oceans and seas RFMOs, High priority, Barcelona Convention Annex III; OSPAR Gulper shark species Centrophorus spp. All regions Relevant for deep sea fisheries Leafscale gulper shark Centrophorus squamosus All oceans and seas RFMOs, High priority; OSPAR Black dogfish Centroscyllium fabricii All oceans RFMOs, High priority, Relevant for deep sea fisheries Portuguese dogfish Centroscymnus coelolepis All oceans RFMOs, High priority, Relevant for deep sea fisheries; OSPAR Longnose velvet dogfish Centroscymnus crepidater All oceans RFMOs, High priority, Vulnerable species Relevant for deep sea fisheries Basking shark Cetorhinus maximus All oceans and seas RFMOs, High priority; OSPAR; Helcom Rabbit fish (rattail) Chimaera monstrosa All regions Relevant for deep sea fisheries Frilled shark Chlamydoselachus anguineus All oceans RFMOs, High priority, Vulnerable species Relevant for deep sea fisheries Kitefin shark Dalatias licha All oceans RFMOs, High priority, Vulnerable species Relevant for deep sea fisheries Stingray Dasyatis pastinaca Black Sea Annex IV of the Black Sea Biodiversity and Landscape Conservation Protocol; Helcom Birdbeak dogfish Deania calcea All oceans RFMOs, High priority, Relevant for deep sea fisheries Common skate Dipturus batis All oceans and seas RFMOs, High priority, Barcelona Convention Annex II; OSPAR; Helcom White skate *Rostroraja alba OSPAR II, III, IV OSPAR Greater lanternshark Etmopterus princeps All oceans RFMOs, High priority, Vulnerable species Relevant for deep sea fisheries Velvet belly Etmopterus spinax All oceans RFMOs, High priority, Relevant for deep sea fisheries; Helcom Winghead hammerhead Eusphyra blochii All oceans RFMOs, High priority School shark, tope shark Galeorhinus galeus All oceans + Mediterranean and Black Sea RFMOs, High priority, Barcelona Convention Annex II; Helcom Blackmouth dogfish Galeus melastomus All oceans RFMOs, High priority, Relevant for deep sea fisheries Mouse catshark Galeus murinus All oceans RFMOs, High priority, Relevant for deep sea fisheries Spiny butterfly ray Gymnura altavela All oceans + Mediterranean and Black Sea RFMOs, High priority, Barcelona Convention Annex II Sharpnose sevengill shark Heptranchias perlo All oceans + Mediterranean and Black Sea RFMOs, High priority, Barcelona Convention Annex III Bluntnose six-gilled shark Hexanchus griseus All oceans + Mediterranean and Black Sea RFMOs, High priority, Barcelona Convention Annex II; Helcom Large-eyed rabbitfish (Ratfish) Hydrolagus mirabilis All regions Relevant for deep sea fisheries Shortfin mako Isurus oxyrinchus All oceans RFMOs, High priority Longfin mako Isurus paucus All oceans RFMOs, High priority Porbeagle Lamna nasus All oceans RFMOs, High priority, OSPAR; Helcom Sandy skate Leucoraja circularis All oceans + Mediterranean and Black Sea RFMOs, High priority, Barcelona Convention Annex II Maltese skate Leucoraja melitensis All oceans + Mediterranean and Black Sea RFMOs, High priority, Barcelona Convention Annex II Reef manta ray Manta alfredi All oceans RFMOs, High priority Giant manta ray Manta birostris All oceans RFMOs, High priority Longhorned mobula Mobula eregoodootenkee All oceans RFMOs, High priority Lesser devil ray Mobula hypostoma All oceans RFMOs, High priority Spinetail mobula Mobula japanica All oceans RFMOs, High priority Shortfin devil ray Mobula kuhlii All oceans RFMOs, High priority Devil fish Mobula mobular All oceans RFMOs, High priority Munk's devil ray Mobula munkiana All oceans RFMOs, High priority Lesser Guinean devil ray Mobula rochebrunei All oceans RFMOs, High priority Chilean devil ray Mobula tarapacana All oceans RFMOs, High priority Smoothtail mobula Mobula thurstoni All oceans RFMOs, High priority Starry smooth-hound Mustelus asterias All oceans + Mediterranean and Black Sea RFMOs, High priority, Barcelona Convention Annex III Common smooth-hound Mustelus mustelus All oceans + Mediterranean and Black Sea RFMOs, High priority, Barcelona Convention Annex III Blackspotted smooth-hound Mustelus punctulatus All oceans + Mediterranean and Black Sea RFMOs, High priority, Barcelona Convention Annex III Blackmouth catshark Galeus melanostomus Baltic sea Helcom Small-spotted catshark Scyliorhinus canicula Baltic sea Helcom Thorny skate Amblyraja radiata Baltic sea Helcom Shagreen ray Leucoraja fullonica Baltic sea Helcom Spotted torpedo Torpedo marmorata Baltic sea Helcom Sailfin roughshark (Sharpback shark) Oxynotus paradoxus All oceans RFMOs, High priority, Vulnerable species Relevant for deep sea fisheries Smalltooth sawfish Pristis pectinata All oceans + Mediterranean and Black Sea RFMOs, High priority, Barcelona Convention Annex II Common sawfish Pristis pristis All oceans + Mediterranean and Black Sea RFMOs, High priority, Barcelona Convention Annex II Crocodile shark Pseudocarcharias kamoharai All oceans RFMOs, High priority Blue stingray Pteroplatytrygon violacea All oceans RFMOs, High priority Round skate Raja fyllae All regions Relevant for deep sea fisheries Arctic skate Raja hyperborea All regions Relevant for deep sea fisheries Norwegian skate Raja nidarosiensus All regions Relevant for deep sea fisheries Spotted ray Raja montagui OSPAR I, II, III, IV OSPAR; Helcom Whale shark Rhincodon typus All oceans RFMOs, High priority Blackchin guitarfish Rhinobatos cemiculus All oceans + Mediterranean and Black Sea RFMOs, High priority, Barcelona Convention Annex II Common guitarfish Rhinobatos rhinobatos All oceans + Mediterranean and Black Sea RFMOs, High priority, Barcelona Convention Annex II Straightnose rabbitfish Rhinochimaera atlantica All regions Relevant for deep sea fisheries Bottlenose skate Rostroraja alba All oceans + Mediterranean and Black Sea RFMOs, High priority, Barcelona Convention Annex II Knifetooth dogfish Scymnodon ringens All oceans RFMOs, High priority, Relevant for deep sea fisheries Other sharks Selachimorpha (or Selachii), Batoidea (to be defined by species according to landing, survey or catch data) All oceans RFMOs, High priority; Helcom Greenland shark Somniosus microcephalus All oceans RFMOs, High priority, Relevant for deep sea fisheries; Helcom Scalloped hammerhead Sphyrna lewini All oceans RFMOs, High priority Great hammerhead Sphyrna mokarran All oceans RFMOs, High priority Smooth hammerhead Sphyrna zygaena All oceans RFMOs, High priority Spurdog, spiked dogfish Squalus acanthias All oceans + Mediterranean and Black Sea RFMOs, High priority, Barcelona Convention Annex III, OSPAR; Helcom Sawback angelshark Squatina aculeata All oceans + Mediterranean and Black Sea RFMOs, High priority, Barcelona Convention Annex II Smoothback angelshark Squatina oculata All oceans + Mediterranean and Black Sea RFMOs, High priority, Barcelona Convention Annex II Angel shark Squatina squatina All oceans + Mediterranean and Black Sea RFMOs, High priority, Barcelona Convention Annex II, OSPAR; Helcom Sea lamprey Petromyzon marinus OSPAR I, II, III, IV OSPAR; Helcom River lamprey Lampetra fluviatilis Baltic sea Helcom Mammals Mammalia Cetaceans  all species Cetacea  all species All areas Council Directive 92/43/EEC (21) Minke whale Balaenoptera acutorostrata Mediterranean Sea Rec. GFCM (22)/36/2012/2 & Annex II of the Barcelona Convention Bowhead whale Balaena mysticetus OSPAR I OSPAR Blue whale Balaenoptera musculus All OSPAR OSPAR Northern right whale Eubalaena glacialis All OSPAR OSPAR Sei whale Balaenoptera borealis Mediterranean Sea Rec. GFCM/36/2012/2 & Annex II of the Barcelona Convention Fin whale Balaenoptera physalus Mediterranean Sea Rec. GFCM/36/2012/2 & Annex II of the Barcelona Convention Short-beaked common dolphin Delphinus delphis Mediterranean Sea Rec. GFCM/36/2012/2 & Annex II of the Barcelona Convention North Atlantic right whale Eubalaena glacialis Mediterranean Sea Rec. GFCM/36/2012/2 & Annex II of the Barcelona Convention Long-finned pilot whale Globicephala melas Mediterranean Sea Rec. GFCM/36/2012/2 & Annex II of the Barcelona Convention Risso's dolphin Grampus griseus Mediterranean Sea Rec. GFCM/36/2012/2 & Annex II of the Barcelona Convention Dwarf sperm whale Kogia simus Mediterranean Sea Rec. GFCM/36/2012/2 & Annex II of the Barcelona Convention Humpback whale Megaptera novaeangliae Mediterranean Sea Rec. GFCM/36/2012/2 & Annex II of the Barcelona Convention Blainville's beaked whale Mesoplodon densirostris Mediterranean Sea Rec. GFCM/36/2012/2 & Annex II of the Barcelona Convention Killer whale Orcinus orca Mediterranean Sea Rec. GFCM/36/2012/2 & Annex II of the Barcelona Convention Harbour porpoise Phocoena phocoena Mediterranean Sea; OSPAR II, III Rec. GFCM/36/2012/2 & Annex II of the Barcelona Convention; Directive 92/43/EEC; OSPAR Sperm whale Physeter macrocephalus Mediterranean Sea Rec. GFCM/36/2012/2 & Annex II of the Barcelona Convention False killer whale Pseudorca crassidens Mediterranean Sea Rec. GFCM/36/2012/2 & Annex II of the Barcelona Convention Striped dolphin Stenella coeruleoalba Mediterranean Sea Rec. GFCM/36/2012/2 & Annex II of the Barcelona Convention Rough-toothed dolphin Steno bredanensis Mediterranean Sea Rec. GFCM/36/2012/2 & Annex II of the Barcelona Convention Bottlenose dolphin Tursiops truncatus Mediterranean Sea Rec. GFCM/36/2012/2 & Annex II of the Barcelona Convention Cuvier's beaked whale Ziphius cavirostris Mediterranean Sea Rec. GFCM/36/2012/2 & Annex II of the Barcelona Convention Monk seal Monachus monachus All areas Rec. GFCM/35/2011/5 & Annex II of the Barcelona Convention; Directive 92/43/EEC Saimaa ringed seal Phoca hispida saimensis All areas Directive 92/43/EEC Grey seal Halichoerus grypus All areas Directive 92/43/EEC Harbour seal Phoca vitulina All areas Directive 92/43/EEC Baltic ringed seal Phoca hispida bottnica All areas Directive 92/43/EEC Birds Aves Cory's Shearwater Calonectris borealis All areas Directive 2009/147/EC of the European Parliament and of the Council (23) Great Cormorant Phalacrocorax carbo All areas Directive 2009/147/EC Northern Gannet Morus bassanus All areas Directive 2009/147/EC Atlantic Puffin Fratercula arctica All areas Directive 2009/147/EC Balearic Shearwater Puffinus mauretanicus All areas Directive 2009/147/EC Black-headed Gull Larus ridibundus All areas Directive 2009/147/EC Common Scoter Melanitta nigra All areas Directive 2009/147/EC European Shag Phalacrocorax aristotelis All areas Directive 2009/147/EC Great Shearwater Ardenna gravis All areas Directive 2009/147/EC Manx Shearwater Puffinus puffinus All areas Directive 2009/147/EC Northern Fulmar Fulmarus glacialis All areas Directive 2009/147/EC Scopoli's Shearwater Calonectris diomedea All areas Directive 2009/147/EC Sooty Shearwater Ardenna grisea All areas Directive 2009/147/EC Yelkouan Shearwater Puffinus yelkouan All areas Directive 2009/147/EC Audouin's Gull Larus audouinii All areas Directive 2009/147/EC Barrow's Goldeneye Bucephala islandica All areas Directive 2009/147/EC Bulwer's Petrel Bulweria bulwerii All areas Directive 2009/147/EC Common Goldeneye Bucephala clangula All areas Directive 2009/147/EC European Herring Gull Larus argentatus All areas Directive 2009/147/EC Glaucous Gull Larus hyperboreus All areas Directive 2009/147/EC Great Black-backed Gull Larus marinus All areas Directive 2009/147/EC Great Skua Catharacta skua All areas Directive 2009/147/EC Greater Scaup Aythya marila All areas Directive 2009/147/EC; Annex IV of the Black Sea Biodiversity and Landscape Conservation Protocol Common pochard Aythya ferina Black Sea Annex IV of the Black Sea Biodiversity and Landscape Conservation Protocol Lesser Black-backed Gull Larus fuscus All areas Directive 2009/147/EC Little Auk Alle alle All areas Directive 2009/147/EC Long-tailed Jaeger Stercorarius longicaudus All areas Directive 2009/147/EC Razorbill Alca torda All areas Directive 2009/147/EC Arctic Jaeger Stercorarius parasiticus All areas Directive 2009/147/EC Arctic Loon Gavia arctica All areas Directive 2009/147/EC Audubon's Shearwater Puffinus lherminieri All areas Directive 2009/147/EC Black Guillemot Cepphus grylle All areas Directive 2009/147/EC Black Scoter Melanitta americana All areas Directive 2009/147/EC Black-necked Grebe Podiceps nigricollis All areas Directive 2009/147/EC Caspian Gull Larus cachinnans All areas Directive 2009/147/EC Common Eider Somateria mollissima All areas Directive 2009/147/EC Common Guillemot Uria aalge All areas Directive 2009/147/EC Common Loon Gavia immer All areas Directive 2009/147/EC Common Merganser Mergus merganser All areas Directive 2009/147/EC Great Crested Grebe Podiceps cristatus All areas Directive 2009/147/EC Harlequin Duck Histrionicus histrionicus All areas Directive 2009/147/EC Horned Grebe Podiceps auritus All areas Directive 2009/147/EC Iceland Gull Larus glaucoides All areas Directive 2009/147/EC King Eider Somateria spectabilis All areas Directive 2009/147/EC Long-tailed Duck Clangula hyemalis All areas Directive 2009/147/EC Mediterranean Gull Larus melanocephalus All areas Directive 2009/147/EC Mew Gull Larus canus All areas Directive 2009/147/EC Red-breasted Merganser Mergus serrator All areas Directive 2009/147/EC Red-necked Grebe Podiceps grisegena All areas Directive 2009/147/EC Red-throated Loon Gavia stellata All areas Directive 2009/147/EC Slender-billed Gull Larus genei All areas Directive 2009/147/EC Steller's Eider Polysticta stelleri All areas Directive 2009/147/EC Pomarine Jaeger Stercorarius pomarinus All areas Directive 2009/147/EC Thick-billed Murre/BrÃ ¼nnig's Guillemot Uria lomvia All areas Directive 2009/147/EC Velvet Scoter Melanitta fusca All areas Directive 2009/147/EC Yellow-billed Loon Gavia adamsii All areas Directive 2009/147/EC Yellow-legged Gull Larus michahellis All areas Directive 2009/147/EC Zino's Petrel Pterodroma madeira All areas Directive 2009/147/EC Pallas's Gull Larus ichthyaetus All areas Directive 2009/147/EC Black-legged Kittiwake Rissa tridactyla All areas Directive 2009/147/EC Great White Pelican Pelecanus onocrotalus All areas Directive 2009/147/EC Leach's Storm-petrel Oceanodroma leucorhoa All areas Directive 2009/147/EC Red Phalarope Phalaropus fulicarius All areas Directive 2009/147/EC Red-necked Phalarope Phalaropus lobatus All areas Directive 2009/147/EC Wilson's Storm-petrel Oceanites oceanicus All areas Directive 2009/147/EC Arctic Tern Sterna paradisaea All areas Directive 2009/147/EC Band-rumped Storm-petrel Hydrobates castro All areas Directive 2009/147/EC Black Tern Chlidonias niger All areas Directive 2009/147/EC Caspian Tern Hydroprogne caspia All areas Directive 2009/147/EC Common Gull-billed Tern Gelochelidon nilotica All areas Directive 2009/147/EC Common Tern Sterna hirundo All areas Directive 2009/147/EC Desertas Petrel Pterodroma deserta All areas Directive 2009/147/EC Ivory Gull Pagophila eburnea All areas Directive 2009/147/EC Lesser Crested Tern Thalasseus bengalensis All areas Directive 2009/147/EC Little Gull Hydrocoloeus minutus All areas Directive 2009/147/EC Little Tern Sternula albifrons All areas Directive 2009/147/EC Monteiro's Storm-petrel Hydrobates monteiroi All areas Directive 2009/147/EC Roseate Tern Sterna dougallii All areas Directive 2009/147/EC Ross's Gull Rhodostethia rosea All areas Directive 2009/147/EC Sabine's Gull Xema sabini All areas Directive 2009/147/EC Sandwich Tern Thalasseus sandvicensis All areas Directive 2009/147/EC Thayer's Gull Larus thayeri All areas Directive 2009/147/EC White-faced Storm-petrel Pelagodroma marina All areas Directive 2009/147/EC European Storm-petrel Hydrobates pelagicus All areas Directive 2009/147/EC Lesser black-backed gull Larus fuscus fuscus OSPAR I OSPAR list of threatened and declining species Ivory gull Pagophila eburnea OSPAR I OSPAR list of threatened and declining species Steller's eider Polysticta stelleri OSPAR I OSPAR list of threatened and declining species Little shearwater Puffinus assimilis baroli (auct.incert.) OSPAR V OSPAR list of threatened and declining species Balearic shearwater Puffinus mauretanicus OSPAR II, III, IV, V OSPAR list of threatened and declining species Black-legged kittiwake Rissa tridactyla OSPAR I, II, OSPAR list of threatened and declining species Roseate tern Sterna dougallii OSPAR II, III, IV, V OSPAR list of threatened and declining species Iberian guillemot Uria aalge  Iberian population (synonyms: Uria aalge albionis, Uria aalge ibericus) OSPAR IV OSPAR list of threatened and declining species Thick-billed murre Uria lomvia OSPAR I OSPAR list of threatened and declining species Reptiles Reptilia Kemp's ridley sea turtle Lepidochelys kempii All areas Directive 92/43/EEC; Rec. GFCM/35/2011/4 & Annex II of the Barcelona Convention Loggerhead turtle Caretta caretta All areas Directive 92/43/EEC; Rec. GFCM/35/2011/4 & Annex II of the Barcelona Convention; OSPAR Leatherback turtle Dermochelys coriacea All areas Directive 92/43/EEC; Rec. GFCM/35/2011/4 & Annex II of the Barcelona Convention; OSPAR Hawksbill sea turtle Eretmochelys imbricata All areas Directive 92/43/EEC; Rec. GFCM/35/2011/4 & Annex II of the Barcelona Convention Green turtle Chelonia mydas All areas Directive 92/43/EEC; Rec. GFCM/35/2011/4 & Annex II of the Barcelona Convention Nile soft-shelled turtle Trionyx triunguis Mediterranean Sea Rec. GFCM/35/2011/4 & Annex II of the Barcelona Convention Molluscs Mollusca Striped venus Chamelea gallina Black Sea Annex IV of the Black Sea Biodiversity and Landscape Conservation Protocol Banded wedge shell Donacilla cornea Black Sea Annex IV of the Black Sea Biodiversity and Landscape Conservation Protocol Eledone especies Eledone spp. All areas National management plans Mediterranean mussel Mytilus galloprovincialis All areas out of Med National management plans Mediterranean mussel Mytilus galloprovincialis Black Sea Annex IV of the Black Sea Biodiversity and Landscape Conservation Protocol Patella Patella spp. Mediterranean Sea Annex II of the Barcelona Convention Rapa whelk Rapana venosa Black Sea Annex IV of the Black Sea Biodiversity and Landscape Conservation Protocol Tuberculate cockle Acanthocardia tuberculata All areas National management plans Murex Bolinus brandaris All areas National management plans Hard clam Callista chione All areas National management plans Wedge shell Donax trunculus All areas National management plans Ocean quahog Arctica islandica OSPAR II OSPAR Azorean barnacle Megabalanus azoricus OSPAR V All where it occurs OSPAR Dog whelk Nucella lapillus OSPAR II, III, IV OSPAR Flat oyster Ostrea edulis OSPAR II OSPAR Azorean limpet Patella ulyssiponensis aspera All OSPAR where it occurs OSPAR Crustaceans Crustacea Lobster Homarus gammarus Mediterranean Sea Regulation (EC) No 1967/2006 (min. cons. size) Deep-water red crab Chaceon (Geryon) affinis All regions Relevant for deep sea fisheries Brown shrimp Crangon crangon Black Sea Annex IV of the Black Sea Biodiversity and Landscape Conservation Protocol Baltic prawn Palaemon adspersus Black Sea Annex IV of the Black Sea Biodiversity and Landscape Conservation Protocol Rockpool prawn Palaemon elegans Black Sea Annex IV of the Black Sea Biodiversity and Landscape Conservation Protocol Crawfish Palinuridae Mediterranean Sea Regulation (EC) No 1967/2006 (min. cons. size) Cnidarians Cnidaria Red coral Corallium rubrum Mediterranean Sea Rec. GFCM/36/2012/1 & Rec. GFCM/35/2011/2 For prohibited species: only individuals captured dead shall be used. They shall be discarded after the measurements, The data collection is annual and the updating/processing of the data must be done timely to fit the schedule of the stock assessments. BIOLOGICAL DATA Table 1E Freshwater Anadromous and Catadromous species Species (common name) Species (Scientific name) Non-marine areas where the stock is located/stock code European eel Anguilla anguilla Eel management units as defined in accordance with Council Regulation (EC) No 1100/2007 (24) Salmon Salmo salar All areas of natural distribution Sea trout Salmo trutta All inland waters that exit in the Baltic Sea Table 2 Fishing activity (metier) by region Level 1 Level 2 Level 3 Level 4 Level 5 Level 6 LOA classes (m) (d) Activity Gear classes Gear groups Gear type Target assemblage (a) Mesh size and other selective devices < 10 10-< 12 12-< 18 18-< 24 24-< 40 40 & + Fishing activity Dredges Dredges Boat dredge [DRB] Anadromous species (ANA) Catadromous species (CAT) Cephalopods (CEP) Crustaceans (CRU) Demersal species (DEF) Deep-Water species (DWS) Finfish (FIF) Freshwater species (no code) Miscellaneous (MIS) Mixed Cephalopod and Demersal (MCF) Mixed Crustaceans and Demersal (MCD) Mixed Deep-water species and Demersal (MDD) Mixed Pelagic and Demersal (MPD) Molluscs (MOL) Large Pelagic fish (LPF) Small Pelagic fish (SPF) Large Pelagic fish (LPF) and Small Pelagic fish (SPF) (b) Mechanised/Suction dredge [HMD] (b) Trawls Bottom trawls Bottom otter trawl [OTB] (b) Multi-rig otter trawl [OTT] (b) Bottom pair trawl [PTB] (b) Beam trawl [TBB] (b) Pelagic trawls Midwater otter trawl [OTM] (b) Midwater pair trawl [PTM] (b) Hooks and Lines Rods and Lines Hand and Pole lines [LHP] [LHM] (b) Trolling lines [LTL] (b) Longlines Drifting longlines [LLD] (b) Set longlines [LLS] (b) Traps Traps Pots and Traps [FPO] (b) Fyke nets [FYK] (b) Stationary uncovered pound nets [FPN] (b) Fixed installations for fences and weirs (code needed) (b) Nets Nets Trammel net [GTR] (b) Set gillnet [GNS] (b) Driftnet [GND] (b) Seines Surrounding nets Purse seine [PS] (b) Lampara nets [LA] (b) Seines (c) Fly shooting seine [SSC] (b) Anchored seine [SDN] (b) Pair seine [SPR] (b) Beach and boat seine [SB] [SV] (b) Other gear Other gear Glass eel fishing (no code) Glass eel (b) Misc. (Specify) Misc. (Specify) (b) Other activity than fishing Other activity than fishing Inactive Inactive (a) according to existing coding in relevant Regulations. (b) according to existing coding in relevant Regulations. (c) with Fish Aggregating Devices (FADs)/in free schools. (d) in the Mediterranean < 6m and 6-12 m. Table 3 Species to be collected for recreational fisheries Area Species 1 Baltic Sea (ICES Subdivisions 22-32 Salmon, eels and seatrout (including in fresh water) and cod. 2 North Sea (ICES areas IIIa, IV and VIId) Salmon and eels (including in fresh water). Seabass, cod, pollack and elasmobranchs 3 Eastern Arctic (ICES areas I and II) Salmon and eels (including in fresh water). Cod, pollack and elasmobranchs 4 North Atlantic (ICES areas V-XIV and NAFO areas) Salmon and eels (including in fresh water). Seabass, cod, pollack, elasmobranchs and highly migratory ICCAT species. 5 Mediterranean Sea Eels (including in fresh water), elasmobranchs and highly migratory ICCAT species. 6 Black Sea Eels (including in fresh water), elasmobranchs and highly migratory ICCAT species Table 4 Fishing activity variables Variables (25) Unit Capacity Number of vessels Number GT, kW, Vessel Age Number Effort Days at sea Days Hours fished (optional) Hours Fishing days Days kW * Fishing Days Number GT * Fishing days Number Number of trips Number Number of fishing operations Number Number of nets/Length (*) Number/metres Number of hooks, Number of lines (*) Number Numbers of pots, traps (*) Number Landings Value of landings total and per commercial species Euro Live Weight of landings total and per species Tonnes Prices by commercial species Euro/kg FLEET ECONOMIC DATA Table 5A Economic variables for the fleet Variable group Variable Unit Income Gross value of landings Euro Income from leasing out quota or other fishing rights Euro Other income Euro Labour costs Personnel costs Euro Value of unpaid labour Euro Energy costs Energy costs Euro Repair and maintenance costs Repair and maintenance costs Euro Other operating costs Variable costs Euro Non-variable costs Euro Lease/rental payments for quota or other fishing rights Euro Subsidies Operating subsidies Euro Subsidies on investments Euro Capital costs Consumption of fixed capital Euro Capital value Value of physical capital Euro Value of quota and other fishing rights Euro Investments Investments in tangible assets, net Euro Financial position Long/short Debt Euro Total assets Euro Employment Engaged crew Number Unpaid labour Number Total hours worked per year Number Fleet Number of vessels Number Mean LOA of vessels Metres Total vessel's tonnage GT Total vessel's power kW Mean age of vessels Years Effort Days at sea Days Energy consumption Litres Number of fishing enterprises/units Number of fishing enterprises/units Number Production value per species Value of landings per species Euro Average price per species Euro/kg FLEET ECONOMIC DATA Table 5B Fleet segmentation Length classes (LOA) (26) Active Vessels 0-< 10 m 0-< 6 m 10-< 12 m 6-< 12 m 12-< 18 m 18-< 24 m 24-< 40 m 40 m or larger Using Active gears Beam trawlers Demersal trawlers and/or demersal seiners Pelagic trawlers Purse seiners Dredgers Vessel using other active gears Vessels using Polyvalent active gears only Using Passive gears Vessels using hooks (27) (27) Drift and/or fixed netters Vessels using Pots and/or traps Vessels using other Passive gears Vessels using Polyvalent passive gears only Using Polyvalent gears Vessels using active and passive gears Inactive vessels FLEET ECONOMIC DATA Table 5C Geographical stratification by region Sub-region/Fishing ground Region Supra region I II III Cluster of spatial units on level 3 as defined in Table 3 (NAFO Division) NAFO (FAO area 21) Baltic Sea; North Sea; Eastern Arctic; NAFO; Extended North-Western waters (Ices areas V, VI and VII) and Southern Western waters Cluster of spatial units on level 4 as defined in Table 3 (ICES subdivision) Baltic Sea (ICES areas III b-d) Cluster of spatial units on level 3 as defined in Table 3 (ICES Division) North Sea (ICES areas IIIa and IV), Eastern Arctic (ICES areas I and II) North-Western waters (ICES areas Vb (only Union waters), VI and VII) Non-Union North-Western waters (ICES areas Va and Vb) (only non-Union waters)) Cluster of spatial units on level 3 as defined in Table 3 (ICES/CECAF Division) Southern Western waters (ICES zones VIII, IX and X (waters around Azores), CECAF areas 34.1.1, 34.1.2 and 34.2.0 (waters around Madeira and the Canary Islands)) Cluster of spatial units on level 4 as defined in Table 3 (GSA) Mediterranean Sea (Maritime Waters of the Mediterranean to the east of line 5 ° 36 ² West), Black Sea (GFCM geographical sub-area as defined in Resolution FCM/33/2009/2) Mediterranean Sea and Black Sea RFMO's sampling sub-areas (except GFCM) Other regions where fisheries are operated by Union vessels and managed by RFMOs to which the European Union is contracting party or observer (e.g. ICCAT, IOTC, CECAF etc.) Other regions. Table 6 Social variables for the fishing and aquaculture sectors Variable Unit Employment by gender Number FTE by gender Number Unpaid labour by gender Number Employment by age Number Employment by education level Number per education level Employment by nationality Number from EU, EEA and Non-EU/EEA Employment by employment status Number FTE National Number Table 7 Economic variables for the aquaculture sector Variable group Variable Unit Income (**) Gross sales per species Euro Other income Euro Personnel costs Personnel costs Euro Value of unpaid labour Euro Energy costs Energy costs Euro Raw material costs Livestock costs Euro Feed costs Euro Repair and maintenance Repair and maintenance Euro Other operating costs Other operating costs Euro Subsidies Operating subsidies Euro Subsidies on investments Euro Capital costs Consumption of fixed capital Euro Capital value Total value of assets Euro Financial results Financial income Euro Financial expenditures Euro Investments Net Investments Euro Debt Debt Euro Raw material weight Livestock used kg Fish Feed used kg Weight of sales Weight of sales per species Kg Employment persons employed Number/FTE Unpaid labour Number/FTE Number of hours worked by employees and unpaid workers Hours Number of enterprises Number of enterprises (by category on the number of persons employed) Number Table 8 Environmental variables for the aquaculture sector Variable Specification Unit Medicines or treatments administered (28) By type Gram Mortalities (29) Per cent Table 9 Segmentation to be applied for the collection of aquaculture data (30) Fish farming techniques (31) Polyculture Hatcheries and nurseries (32) Shellfish farming techniques Ponds Tanks and raceways Enclosures and pens (35) Recirculation systems (34) Other methods Cages (36) All methods Off-bottom On-bottom (33) Other Rafts Long line Salmon Trout Sea bass & Sea bream Carp Tuna Eel Sturgeon (Eggs for human consumption) Other fresh water fish Other marine fish Mussel Oyster Clam Crustaceans Other molluscs Multispecies Seaweeds Other aquatic organisms Table 10 Research surveys at sea Name of the survey Acronym Area Period Main targeted species Baltic Sea Baltic International Trawl Survey BITS Q1 BITS Q4 IIIaS, IIIb-d 1st and 4th Quarter Cod and other demersal species Baltic International Acoustic Survey (Autumn) BIAS IIIa, IIIb-d Sep-Oct Herring and sprat Gulf of Riga Acoustic Herring Survey GRAHS IIId 3rd Quarter Herring Sprat Acoustic Survey SPRAS IIId May Sprat and herring RÃ ¼gen Herring Larvae Survey RHLS IIId March-June Herring North Sea and Eastern Arctic (ICES areas I and II) International Bottom Trawl Survey IBTS Q1 IBTS Q3 IIIa, IV 1st and 3rd Quarter Haddock, Cod, Saithe, Herring, Sprat, Whiting, Mackerel, Norway pout. North Sea Beam Trawl Survey BTS IVb,IVc,VIId 3rd Quarter Plaice, Sole Demersal Young Fish Survey DYFS Coasts of NS 3rd and 4th Quarter Plaice, sole, brown shrimp Sole Net Survey SNS IVb, IVc 3rd Quarter Sole, Plaice North Sea Sandeels Survey NSSS IVa, IVb 4th Quarter Sandeels International Ecosystem Survey in the Nordic Seas ASH IIa May Herring, Blue whiting Redfish Survey in the Norwegian Sea and adjacent waters REDNOR II August- September Redfish Mackerel egg Survey (Triennial) NSMEGS IV May-July Mackerel egg production Herring Larvae survey IHLS IV,VIId 1st and 3rd Quarter Herring, Sprat Larvae NS Herring Acoustic Survey NHAS IIIa, IV,VIa June, July Herring, Sprat Nephrops TVsurvey (FU 3&4) NTV3&4 IIIA 2nd or 3rd Quarter Nephrops Nephrops TVsurvey (FU 6) NTV6 IVb September Nephrops Nephrops TVsurvey (FU 7) NTV7 IVa 2nd or 3rd Quarter Nephrops Nephrops TVsurvey (FU 8) NTV8 IVb 2nd or 3rd Quarter Nephrops Nephrops TVsurvey (FU 9) NTV9 IVa 2nd or 3rd Quarter Nephrops North Atlantic (ICES Areas V-XIV and NAFO areas) International Redfish Trawl and Acoustic Survey (Biennial) REDTAS Va, XII, XIV; NAFO SA 1-3 June/July Redfish Flemish Cap Groundfish survey FCGS 3M July Demersal species Greenland Groundfish survey GGS XIV, NAFO SA1 October/November Cod, redfish and other demersal species 3LNO Groundfish survey PLATUXA NAFO 3LNO 2nd or 3rd Quarter Demersal species Western IBTS 4th quarter (including Porcupine survey) IBTS Q4 VIa, VII, VIII, IXa 4th Quarter Demersal species Scottish Western IBTS IBTS Q1 VIa,VIIa March Gadoids, herring, mackerel ISBCBTS September ISBCBTS VIIa f g September Sole, Plaice WCBTS VIIe BTS VIIe October Sole, Plaice, Anglerfish, Lemon sole Blue whiting survey VI, VII 1st and 2nd Quarter Blue whiting International Mackerel and Horse Mackerel Egg Survey (Triennial) MEGS VIa, VII,VIII, IXa January-July Mackerel, Horse Mackerel egg production Sardine, Anchovy Horse Mackerel Acoustic Survey VIII, IX March-April-May Sardine, Anchovy, Mackerel, Horse Mackerel abundance indices Sardine DEPM (Triennial) VIIIc, IXa 2nd and 4th Quarter Sardine SSB and use of CUFES Spawning/Pre-spawning Herring/Boarfish acoustic survey VIa, VIIa-g July, Sept, Nov, March, Jan Herring, Sprat Biomass of Anchovy BIOMAN VIII May Anchovy SSB (DEP) Nephrops UWTV survey (offshore) UWTV (FU 11-13) VIa 2nd or 3rd Quarter Nephrops Nephrops UWTV Irish Sea UWTV (FU 15) VIIa August Nephrops Nephrops UWTV survey Aran Grounds UWTV (FU 17) VIIb June Nephrops Nephrops UWTV survey Celtic Sea UWTV (FU 20-22) VIIg,h,j July Nephrops Nephrops Survey Offshore Portugal NepS UWTV (FU 28-29) IXa June Nephrops Mediterranean waters and Black sea Pan-Mediterranean Acoustic Survey () MEDIAS GSA 1, 6, 7, 9, 10, 15, 16, 17, 18, 20, 22 Spring-summer (qtrs 2-3) Small pelagic species Bottom trawl survey in Black Sea, BTSBS GSA 29 Spring-autumn (qtrs 2, 3, 4) Turbot Pelagic trawl survey in Black Sea, PTSBS GSA 29 Spring-autumn (qtrs 2, 3, 4) Sprat and whiting International bottom trawl survey in the Mediterranean (), MEDITS GSA 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 15, 16, 17, 18, 19, 20, 22, 23, 25 Spring-summer (qtrs 2-3) Demersal species Table 11 Economic and social variables for the processing industry sector that may be collected on a voluntary basis Variable group Variable Unit ECONOMIC VARIABLES Income Turnover Euro Other income Euro Personnel costs Personnel costs Euro Value of unpaid labour Euro Payment for external agency workers (optional) Euro Energy costs Energy costs Euro Raw material costs Purchase of fish and other raw material for production Euro Other operational costs Other operational costs Euro Subsidies Operating subsidies Euro Subsidies on investments Euro Capital costs Consumption of fixed capital Euro Capital value Total value of assets Euro Financial results Financial income Euro Financial expenditures Euro Investments Net investments Euro Debt Debt Euro Employment Number of persons employed Number FTE National Number Unpaid labour Number Number of hours worked by employees and unpaid workers Number Number of enterprises Number of enterprises Number Weight of raw material (optional) Weight of raw material per species and origin (optional) Kg SOCIAL VARIABLES Employment by gender Number Employment by age Number Employment by education level Number per education level Employment by nationality Number per country in the world FTE National Number (1) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (2) Commission Implementing Regulation (EU) No 404/2011 of 8 April 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy (OJ L 112, 30.4.2011, p. 1). (3) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (4) As specified in Annex XI of Regulation (EU) No 404/2011. (5) Data on the processing industry may be collected on a voluntary base, in that case the segmentation and variable in Table 11 may be used. (6) See Table 2. (7) Including specific requirements for RFMOs such as specified in Regulation (EU) No 1343/2011 of the European Parliament and of the Council of 13 December 2011 on certain provisions for fishing in the GFCM (General Fisheries Commission for the Mediterranean) Agreement area and amending Council Regulation (EC) No 1967/2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea (OJ L 347, 30.12.2011, p. 44). (8) Commission Regulation (EC) No 26/2004 of 30 December 2003 on the Community fishing fleet register (OJ L 5, 9.1.2004, p. 25). (9) Regulation (EC) No 1893/2006 of the European Parliament and of the Council of 20 December 2006 establishing the statistical classification of economic activities NACE Revision 2 and amending Council Regulation (EEC) No 3037/90 as well as certain EC Regulations on specific statistical domains (OJ L 393, 30.12.2006, p. 1). (10) Regulation (EC) No 762/2008 of the European Parliament and of the Council of 9 July 2008 on the submission by Member States of statistics on aquaculture and repealing Council Regulation (EC) No 788/96 (OJ L 218, 13.8.2008, p. 1). (11) International Council for the Exploration of the Sea. (12) International Baltic Sea Fisheries Commission. (13) Food and Agricultural Organisation of the United Nations. (14) To be reported at species level. (15) Barcelona Convention for the Protection of the Marine Environment and the Coastal Region of the Mediterranean. (16) OSPAR Convention for the Protection of the Marine Environment of the North-East Atlantic. (17) Helcom Convention on the Protection of the Marine Environment of the Baltic Sea Area. (18) Council Regulation (EC) No 2347/2002 of 16 December 2002 establishing specific access requirements and associated conditions applicable to fishing for deep-sea stocks (OJ L 351, 28.12.2002, p. 6). (19) Council Regulation (EC) No 1967/2006 of 21 December 2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea, amending Regulation (EEC) No 2847/93 and repealing Regulation (EC) No 1626/94 (OJ L 409, 30.12.2006, p. 11). (20) Council Regulation (EC) No 894/97 of 29 April 1997 laying down certain technical measures for the conservation of fishery resources (OJ L 132, 23.5.1997, p. 1). (21) Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (OJ L 206, 22.7.1992, p. 7). (22) General Fisheries Commission for the Mediterranean. (23) Directive 2009/147/EC of the European Parliament and of the Council of 30 November 2009 on the conservation of wild birds (OJ L 20, 26.1.2010, p. 7). (24) Council Regulation (EC) No 1100/2007 of 18 September 2007 establishing measures for the recovery of the stock of European eel (OJ L 248, 22.9.2007, p. 17). (25) All variables to be reported at the aggregation level (metiers and fleet segment) specified in Table 3 and Table 5B. and by Sub-region/Fishing ground as specified in Table 5Cb. (*) Collection of these variables for vessels less than 10 metres is to be agreed at marine region level (26) For vessels less than 12 metres in the Mediterranean Sea and the Black sea, the length categories are 0-< 6, 6-< 12 metres. For all other regions, the length categories are defined as 0-< 10, 10-< 12 metres. (27) Vessels less than 12 metres using passive gears in the Mediterranean Sea and the Black Sea may be disaggregated by gear type. The fleet segment definition shall also include an indication of the supraregion and, if available, a geographical indicator to identify vessels fishing in outermost regions and exclusively outside EU waters (**) Includes direct payments, e.g. compensation for stopping trading, refunds of fuel duty or similar lump sum compensation payments; excludes social benefit payments and indirect subsidies, e.g. reduced duty on inputs such as fuel or investment subsidies. (28) Extrapolated from data recorded under Annex I, point 8(b), of Regulation (EC) No 852/2004 of the European Parliament and of the Council (OJ L 139, 30.4.2004, p. 1). (29) Extrapolated as a percentage of national production from data recorded under Council Directive 2006/88/EC (OJ L 328, 24.11.2006, p. 14), Article 8, Paragraph 1(b). (30) For definitions of farming techniques, see Regulation (EC) No 762/2008. (31) Enterprises shall be segmented according to their main farming technique. (32) Hatcheries and nurseries are defined as places for the artificial breeding, hatching and rearing through the early life stages of aquatic animals. For statistical purposes, hatcheries are limited to the production of fertilised eggs. Further juveniles stages of aquatic animals are considered being produced in nurseries. When hatcheries and nurseries are closely associated, statistics shall refer only to the latest juvenile stage produced. (COM(2006) 864 of 19 July 2007) (33) On-bottom techniques cover shellfish farming in inter-tidal areas (directly on the ground or surelevated) (34) Recirculation systems means systems where the water is reused after some form of treatment (e.g. filtering). (35) Enclosures and pens are defined as areas of water confined by nets, mesh and other barriers allowing uncontrolled water interchange and distinguished by the fact that enclosures occupy the full water column between substrate and surface; pens and enclosures generally enclose a relatively large volume of water. (COM(2006) 864 of 19 July 2007). (36) Cages are defined as open or covered enclosed structures constructed with net, mesh or any porous material allowing natural water interchange. These structures may be floating, suspended or fixed to the substrate but still permitting water interchange from below. (COM(2006) 864 of 19 July 2007).